Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 1 of 57




          EXHIBIT A
                 Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 2 of 57
                                 THE STATE OF NEW HAMPSHIRE
                                   INSURANCE DEPARTMENT                                    INCOMING LEGAL
                                          21 SOUTH FRUIT STREET SUITE 14                        1JUN 2 3 2 019
                                          CONCORD, NEW HAMPSHIRE 03301
                                                                                           M-
 John Bias                                                                                          Alexander K. Feidvebel
Commissioner                                                                                        Deputy Commissioner




        JULY 19, 2019


        CERTIFIED MAIL,

        7016 1370 0001 3383 2021

        Saverio M. Rocca, Esq.
        Ace American Insurance Company
        436 Walnut Street
        Philadelphia, PA 19106

        Dear Sir or Madam:

        You are hereby notified of the service upon me as attorney for your Company of a Summons in
        a Civil Action.

        TRT Development Company, Inc.and Omni Mount Washington, LLC v. ACE American
        Insurance Company, principal defendant(s).

        This process is brought in the Coo Superior Court of Coos County. You must respond to this
        Summons in a Civil Action in accordance with the requirements of the court. Pursuant to RSA
        405:10, legal process served upon the Commissioner shall have the same effect as if served
        personally on the company. Please see attached a copy of this process.

        Very truly yours,

                      ZJL:-....._._
        John Elias
        Insurance Commissioner

        Enclosure




                 TELEPHONE 603-271-2261   •   FAX 603-271-1406 • TDD ACCESS RELA Y NI-I 1-800-735-2964
                                                WEesrrE: www.nh.govAnsurance
                   Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 3 of 57
                             THE STATE OF NEW HAMPSHIRE
                                          JUDICIAL BRANCH
                                             SUPERIOR COURT
Coos Superior Court                                                                           Telephone: 1-855-212-1234
55 School St., Suite 301                                                                  TTY/TDD Relay: (800) 735-2964
Lancaster NH 03584                                                                           http://www.courts.state.nh.us


                                  SUMMONS IN A CIVIL ACTION



Case Name:            TRT Development Company, Inc., et al v ACE American Insurance Company
Case Number:          214-2019-CV-00087

Date Complaint Filed: July 26, 2019                                 3)
A Complaint has been filed against ACE American Insurance Company in                             jArt. A copy of the
Complaint is attached.                                            //j,                       %
                                                                                                    -6
The Court ORDERS that ON OR BEFORE:                                      <0?:
                                                                          , 9
August 16, 2019       Omni Mount Washington, LLC; TRT Development Company, Inc. shall
                      have this Summons and the attached Complaint served upon ACE
                      American Insurance Company by in hand or by leaving a copy at his/her
                      abode, or by such other service as is allowed by law.
September 06, 2019           Omni Mount Washington, LLC; TRT Development Company, Inc. shall
                             electronically file the return(s) of service with this Court. Failure to do so
                             may result in this action being dismissed without further notice.
30 days after Defendant       ACE American Insurance Company must electronically file an Appearance
is served                     and Answer or other responsive pleading form with this Court. A copy of
                              the Appearance and Answer or other responsive pleading must be sent
                              electronically to the party/parties listed below.

Notice to ACE American Insurance Company: If you do not comply with these requirements you
will be considered in default and the Court may issue orders that affect you without your input.
Send copies to:
 Mark C. Rouvalis, ESQ                   McLane Middleton Professional Association 900 Elm Street PO
                                         Box 326 Manchester NH 03105-0326
   ACE American Insurance                36 Walnut Street Philadelphia PA 19106
   Company
                                                                BY ORDER OF THE COURT

July 02, 2019                                                   David P. Carlson
                                                                Clerk of Court
 (126849)




NHJB-2678-Se (07:01:2018)        This is a Service Document For Case. 214-2019-CV-00087
                                                    Coos Superior Court
                     Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 4 of 57

                              THE STATE OF NEW HAMPSHIRE
                                        JUDICIAL BRANCH
                                          SUPERIOR COURT
Coos Superior Court                                                              Telephone: 1-855-212-1234
55 School St., Suite 301                                                     TTY/TDD Relay: (800) 735-2964
Lancaster NH 03584                                                              http://www.courts.state.nh.us


                                     NOTICE TO DEFENDANT
Case Name:            TRT Development Company, Inc., et al v ACE American Insurance
Case Number:          2I4-2019-CV-00087
You have been served with a Complaint which serves as notice that this legal action has been filed
against you in the Coos Superior Court. Review the Complaint to see the basis for the Plaintiff's
claim.
Each Defendant is required to electronically file an Appearance and Answer 30 days after service.
You may register and respond on any private or public computer. For your convenience, there is also
a computer available in the courthouse lobby.
If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court's website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.
        1. Complete the registration/log in process. Click Register and follow the prompts.
        2. After you register, click Start Now. Select Coos Superior Court as the location.
        3. Select "I am filing into an existing case". Enter 214-2019-CV-00087 and click Next.
        4. When you find the case, click on the link and follow the instructions on the screen. On the
           "What would you like to file?" screen, select "File a Response to Civil Complaint". Follow
           the instructions to complete your filing.
         5. Review your Response before submitting it to the court.

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the email address you provide.
A person who is filing or defending against a Civil Complaint will want to be familiar with the Rules of
the Superior Court, which are available on the court's website: www.courts.state.nh.us.
Once you have registered and responded to the summons, you can access documents electronically
filed by going to https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In
that process you will register, validate your email, request access and approval to view your case.
After your information is validated by the court, you will be able to view case information and
documents filed in your case.


If you have questions regarding this process, please contact the court at 1-855-212-1234.




NHJB-26713-Se (07.'0112018)
                                                                                            I-fe uate: 1:02b/4O19 ;1)
                                                                                                    Coos Superior C
         Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 5 of 57                                E-Filed Docui



                                 STATE OF NEW HAMPSHIRE

COOS, SS.                                                           SUPERIOR COURT
                                                                           CASE NO.
                                                                  214-2019-CV-00087
              TRT Development Company, Inc. and Omni Mount Washington, LLC


                                                    v.

                                ACE American Insurance Company


                                            COMPLAINT

       NOW COMES TRT Development Company, Inc. ("TRT") and Omni Mount

Washington, LLC, ("Omni," collectively the "Plaintiffs" or "Insureds") by their undersigned

attorneys, McLane Middleton, Professional Association, and complains against the defendant

ACE American Insurance Company ("ACE") as follows:

                                        INTRODUCTION

       This is an action for declaratory judgment and damages resulting from the insurer's bad

faith claims handling and denial of coverage under a claims-made insurance policy that Plaintiffs

purchased to respond to storage tank spill events. A spill occurred from an insured tank or its

related pipes or appurtenances located at the Plaintiff Omni's Mount Washington Hotel boiler

house in Bretton Woods, New Hampshire. The spill was first observed in the surrounding river

area on or about May 29, 2018. The Plaintiffs immediately responded with emergency action to

contain the spill, under the direction of the Department of Environmental Services. The

Plaintiffs provided notice to the insurer on or about June 20, 2018, within the policy term, as

specified in the policy. The source of the spill was not was not immediately ascertainable.

Despite the timely notice, the insurer did not send an investigator to the site for several months.

The insurer denied coverage on the sole basis that the Insureds had not provided notice to the




                          This is a Service Document For Case: 214-2019.CV-00087
                                             Coos Superior Court
              Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 6 of 57


insurer within seven days, as specified in the cooperation clause of the insurance policy, which

does not make such notice a condition of coverage. As a result of its improper denial, and the

breach of the contract, including the breach of the covenant of good faith and fair dealing, the

Plaintiffs have been harmed in an amount exceeding the $1 million policy limits, plus attorneys

fees, interest and costs.

    I.         PARTIES

         1.       Plaintiff TRT is a Delaware corporation with a principal place of business located

at 4001 Maple Avenue, Suite 400, Dallas, TX 75219.

         2.       Plaintiff Omni Mount Washington, LLC is a Delaware limited liability company

with a principal place of business located at 310 Mount Washington Hotel Road, Bretton Woods,

New Hampshire 03575.

         3.       Upon information and belief, Defendant ACE American insurance Company

("ACE"), is a Pennsylvania company with a principal place of business located at 36 Walnut

Street, Philadelphia, PA 19106.

II. JURISDICTION, VENUE AND CHOICE-OF-LAW

         4.       This is an action for declaratory judgment pursuant to RSA 491:22, RSA 491:22-a

and RSA 491:22-b and for damages.

         5.       This court has jurisdiction over this action pursuant to RSA 491:22 and RSA

491:7.

         6.       Venue is proper in Coos County because the events giving rise to the allegations

in this complaint occurred in Coos County.

         7.       New Hampshire law applies to this matter because the policy contains no choice

of law provision, New Hampshire is the "principal location of the insured risk" and, therefore,
             Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 7 of 57


has the most significant relationship to the contract at issue. See Ellis v. Royal Ins. Companies,

129 N.H. 326, 300 (1987) ("[t]he contract is to be governed by the law of the state [with] which

the contract has its most significant relationship, and, with a contract for insurance, the contact

that is given the greatest weight is the principal location of the insured risk."); see also K.J.

Quinn & Co.,Inc. v. Cont'l Cas., 806 F. Supp. 1037, 1040 (D.N.H. 1992) ("In the context of

insurance policies, the Supreme Court has consistently ruled that the state with the 'most

significant relationship' is the one that is the 'principal location of the insured risk.'"). The

principal location of the insured risk is the Omni Mount Washington Resort in Bretton Woods,

New Hampshire. New Hampshire law applies to this matter.



IV. FACTS COMMON TO ALL COUNTS

                                STORAGE TANK LIABILITY POLICY

        8.       Plaintiffs' Storage Tank Liability Insurance Policy (the "Policy") covered the time

period from December 7, 2017 to December 7, 2018. The Policy is attached hereto as Exhibit 1.

       9.        The Policy provides coverage for covered aboveground storage tanks, among

other things.

        10.      The Policy defines a "covered aboveground storage tank" as "a stationary

petroleum product-containing tank, and associated piping and appurtenances connected

thereto..." Storage Tank Liability Insurance Policy, Exhibit 1 at 3. Each such "covered

aboveground storage tank", including the storage tank at issue here, is identified in the "Schedule

of Covered Storage Tanks" attached to the Policy.

       11.       The Policy had the below listed limits:

              a) $1,000,000 — Per Storage Tank Incident Limit of Liability (Claims and
                 Remediation Costs).

                                                  3
          Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 8 of 57


              b) $1,000,000 — Aggregate Limit of Liability (Claims and Remediation Costs) for all
                 Storage Tank Incidents.
              c) $1,000,000 — Aggregate Limit of Liability for all Legal Defense Expenses for all
                 Storage Tank Incidents.
              d) $2,000,000 — Total Policy Aggregate Limit of Liability for all Storage Tank
                 Incidents.
        12.      Section I. A. of the Policy provides that the Insurer agrees to pay, on behalf of the

Insured, for "'claims' and 'remediation costs,' in excess of the deductible amount ... arising out

of a 'storage tank incident', provided that the 'claim' is first made, or the 'insured' first discovers

the 'storage tank incident', during the 'policy period'." Id. The Policy provides that claims must

be reported to the Insurer, in writing, during the policy period. Id.

        13.      A "storage tank incident" means "a 'pollution condition' resulting from a

`covered underground storage tank' or a 'covered aboveground storage tank." Id. at 5.

        14.      A "pollution condition" is defined as "any spilling, leaking, emitting, discharging,

dispersing, seeping, escaping or releasing of the contents of any 'covered underground storage

tank' or 'covered aboveground storage tank' into surface soils, subsurface soils, surface water,

sediments or groundwater." Id. at 4.

        15.      The policy states in part on page one:

       THIS POLICY PROVIDES COVERAGE FOR THIRD-PARTY LIABILITY ON A
       CLAIMS-MADE AND REPORTED BASIS, WHICH COVERS ONLY CLAIMS
       FIRST MADE AGAINST THE INSURED AND REPORTED TO THE INSURER,
       IN WRITING, DURING THE POLICY PERIOD OR ANY APPLICABLE
       EXTENDED REPORTING PERIOD. THIS POLICY ALSO PROVIDES
       COVERAGE FOR FIRST PARTY REMEDIATION COSTS ON A DISCOVERED
       AND REPORTED BASIS, WHICH COVERS ONLY STORAGE TANK
       INCIDENTS FIRST DISCOVERED AND REPORTED TO THE INSURER, IN
       WRITING, DURING THE POLICY PERIOD.




                                                   4
          Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 9 of 57


        16.      Written notice of the spill event was provided on or about June 20, 2018, through

the Defendant's online reporting system. Such notice was within the policy period as required

by the policy.

       17.       Section VII, REPORTING AND COOPERATION, subpart A of the Policy

provides that the Insured "must see to it that the Insurer receives written notice of any 'claim' or

`storage tank incident' as soon as possible, but in no event more than seven (7) days after a

"responsible insured" first because aware of, or should have become aware of, such 'claim' or

`storage tank incident'." Id. at 8.

                               NO. 6 FUEL OIL RELEASE AND CLAIM

        18.      On May 29, 2018 Omni hotel staff observed evidence of a release of No. 6 fuel oil

 in the vicinity of the hotel's boiler house. The boiler house is the source of steam and hot water

 for the Omni Mount Washington Resort and houses one existing old boiler, one newly

 constructed but currently not active boiler, and two now inoperable boilers. The boiler house

 also houses a steam powered electrical generation facility. The boiler house facilities are fueled

 by No. 6 fuel oil that is contained in a 25,000 gallon aboveground storage tank located

 approximately ninety (90) feet to the southwest of the building. This aboveground storage tank

 is included in the "Schedule of Covered Storage Tanks" in the Policy. Oil from the tank is

 piped through above-ground piping which, after entering the building, leads to oil pumps that

 feed the boiler system.

       19.       At the time the release was detected, the source of the release was not known,

although it was understood the source was likely in the vicinity of the boiler house. A cause of

 the release also was not immediately known.




                                                  5
        Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 10 of 57


       20.     Omni contacted an engineering firm, Horizons Engineering Inc. ("Horizons"), to

conduct an emergency response to assess and begin containing the release. Personnel of

Horizons visited the boiler house site on May 29, 2018 and observed what appeared to be No. 6

fuel oil seeping from an embankment immediately to the northeast of the hotel boiler house_

Horizons also observed what appeared to be free-phase oil on the ground and surface water in a

wetland leading into a perennial stream located approximately one-hundred and sixty (160) feet

northeast of the building.

       21.     Following an initial assessment of the extent of the release of No. 6 fuel oil, Omni

staff notified the Town of Carrol Fire Department, the National Response Center, and the New

Hampshire Department of Environmental Services ("NHDES"). Omni also contacted a regional

environmental cleanup contractor, to immediately commence emergency cleanup efforts.

       22.     On the afternoon of May 29, 2018, staff of NHDES visited the boiler house site

and emergency remedial efforts were implemented to prevent any further migration of No. 6

fuel oil from the vicinity of the boiler house. At this time, neither Omni, NHDES, nor Omni's

consultants and contractors had determined the source of the release. The immediate focus was

to respond to the flow and to prevent and contain any further release of No. 6 fuel oil in the

areas affected by the spill.

       23.     In correspondence dated June 7, 2018, NHDES explained that although it knows

Omni has been working with its contractors to respond to the release, "the discharge has not yet

been stopped or contained." NHDES instructed Omni to (1) cease discharging oil from the

pumps in the boiler house, and (2) stop discharging heating system water, including condensate

and any other system byproduct, to the boiler house, its vicinity, and the adjacent wetland.




                                                6
         Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 11 of 57


       24.     As ofJune 7, 2018, the release of No. 6 fuel oil had not been stopped or

 contained, nor had a cause or source been identified.

       25.     On June 12, 2018, Horizons submitted a No. 6 Fuel Oil Soil Impact Delineation

 Work Plan to NHDES. This work plan explained that "a point-source for the release has not

 been identified" but that "it is thought that the origin of the release is located on the interior

 portion of the boiler house building." June 12, 2018 ltr to NHDES re #6 Fuel Oil Impact

 Delineation Work Plan.

       26.     As of June 12, 2018, a source or cause of the No. 6 fuel oil release had not yet

 been identified. Upon information and belief, it was understood that there had been a release

 from one or more of the pumps located in the boiler house. It had not been determined whether

 this was the only source of the release.

       27.     On June 20, 2018, Omni notified ACE in writing of the release.

       28.     On August 14, 2018, Horizons submitted an Initial Response Action report to

 NHDES. The report concluded that Horizons had not yet determined if the release was due to a

 recent release or an older release that was subsequently mobilized, or was a combination of

 releases over time. Horizons explained that a source of the release had not yet been determined

 but that the source area appeared to be an area inside the boiler building near where two then

 inoperable boilers and current oil pumps were located.

       29.     On September 13, 2018, three months following TRT's notifying ACE of the

release, an environmental consultant retained by ACE conducted a site investigation to determine

the location of where the release occurred along the aboveground storage tank system.

       30.     In e-mail correspondence from a representative for ACE to Marsh Worthem,

Omni's insurance broker, on October 4, 2018 ACE explained that after conducting a site visit



                                                   7
         Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 12 of 57


they "are unable to confirm that the leak occurred from a part and/or component not associated

with the [aboveground storage tank] system" and that "[t]he area in which we observed the leak

would be considered part of the [aboveground storage tank system]" and that "[t]here is no

information to the contrary that would suggest that the leak area was not part of the

[aboveground storage tank] system." As a result, ACE explained that they "are unable to deny

this claim based on the leak not occurring from the [aboveground storage tank] system" and that

"[t]he basis of [their] denial will have to be due to late reporting." ACE, despite confirming that

the release at issue was covered under the policy following its investigation nevertheless

determined it was electing to deny coverage solely "due to late reporting."

        31.     By letter dated October 17, 2018, ACE formally notified Plaintiff TRT that ACE

"disclaims coverage under the Policy" and "has determined that it has no obligation to defend,

indemnify or reimburse" its Insureds in connection with the release. The October 17, 2018 letter

is attached hereto as Exhibit 2. The sole basis for ACE's disclaiming its responsibilities and

denying coverage under the Policy was that, in ACE's view, TRT's June 20, 2018 notice of the

release of No. 6 fuel oil did not satisfy the seven day reporting and cooperation provision

contained in Section VII of the Policy.

        32.     Plaintiffs, with the assistance of its consultants and contractors, are continuing to

respond to the release in coordination with NHDES. To date, Plaintiffs have spent

approximately $1.6 million responding to and remediating the release.

IV. CAUSE OF ACTION

                          COUNT I — DECLARATORY JUDGMENT

        33.     Plaintiffs incorporate and re-state the allegations set forth in Paragraphs 1-32 as if

fully set forth herein.
         Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 13 of 57


        34.    Pursuant to RSA 491:22, :22-a and 22:b, Plaintiffs seek a declaratory judgment

that ACE is obligated to provide coverage under the terms of the policy.

        35.    ACE has the burden to prove that the policy does not provide coverage for the

spill event.

        36.    Without limiting the generality of the declaratory relief requested, Plaintiffs seek

a declaration that ACE wrongfully denied coverage on the basis of the seven day reporting and

cooperation provision for one or more of the following reasons: that the notice was timely,

based on the discovery of the source of the spill; that such denial contradicts the terms of

coverage provided on the first page of the policy that the policy responds to covered events

occurring within the policy year, as this one did, creating an ambiguity within the policy that

must be decided in favor of the Insureds; that such denial was contrary to applicable law because

ACE was not prejudiced by the timing of the notice of the spill event; that the reporting and

cooperation provision is otherwise contrary to law in that, among other deficiencies, it creates a

shorter statute of limitations period than New Hampshire law allows, and therefore is

unenforceable, and for such other reasons as may become apparent based on information

disclosed in discovery.

        37.    In addition to the foregoing declaration, Plaintiffs seek their attorneys fees and

costs for this action, as provided by applicable statutes and rules.

        38.    New Hampshire law is clear that "where the insurer was not prejudiced by a delay

in reporting, the failure of the insured to timely notify the insurer of a claim was not a material

breach of the policy which would excuse the company from performance." Dover Mills

Partnership v. Commercial Union Ins. Companies, 144 N.H. 336, 339 (1999) (internal quotations

omitted]. The burden is on the insurance carrier to prove prejudice. See Id.



                                                  9
         Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 14 of 57


        39.     There is no question in this matter that ACE was not prejudiced by TRT's June

20, 2018 notice. The lack of prejudice is best illustrated by the fact that ACE did not bother to

formally investigate the release for nearly three months after receiving notice. ACE waited three

months to conduct a site inspection despite TRT's specific request that ACE's review of the

notice move more quickly.

        40.     As a result of the foregoing, an actual controversy exists between the Plaintiffs

and the Defendant regarding the defense, indemnity or reimbursement obligations of the

Defendant and entitles Plaintiff to a declaration that the Defendant is obligated by and in

accordance with the terms of the Policy to provide Plaintiffs with a defense, indemnity and

reimbursement regarding the Storage Tank Incident, plus attorneys' fees, interest and costs.

                             COUNT II: BREACH OF CONTRACT

        41.     Plaintiffs incorporate and re-state the allegations set forth in Paragraphs 1-40 as if

fully set forth herein.

        42.     Defendant ACE, despite requests by Plaintiffs, wrongfully has failed and refused

to provide coverage pursuant to its contractual obligations under the Policy. As a result of

ACE's breach of the Policy, Plaintiffs have been damaged and will continue to be damaged in an

amount in excess of the policy limits, plus enhanced compensatory damages, plus interest, costs

and attorneys' fees.

              COUNT III: BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

        43.     Plaintiffs incorporate and re-state the allegations set forth in Paragraphs 1-42 as if

fully set forth herein.

        44.     Under New Hampshire law, there is an implied duty of good faith and fair dealing

in every contract. See Bursey v. Clement, 118 N.H. 412 (1978); see also Seaward Const. Co. v.



                                                  10
         Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 15 of 57


City of Rochester, 118 N.H. 128 (1978). The New Hampshire Supreme Court has expressly held

that an obligation of good faith and fair dealing is implied in insurance contracts of the kind at

issue here. Lawton v. Great Southwest Fire Insurance Co., 118 N.H. 607, 611 (1978). Insureds

who prove a breach of this obligation by the insurer, or who otherwise show bad faith conduct,

may recover damages in excess of the policy limits, including consequential damages, plus

interest. Jarvis v. Prudential Ins. Co. of America, 122 N.H. 648, 654-55 (1982) citing Lawton,

118 N.H at 611. In determining whether an insurer has breached its obligation of good faith and

fair dealing, courts have held that "reasonableness is the touchstone." deVries v. St. Paul Fire &

Marine Ins. Co., 716 F.2d 939, 943 (1st Cir. 1983).

       45.     Defendant ACE violated its contractual duty of good faith and fair dealing, and

acted in bad faith, when it failed to conduct a timely, adequate and proper investigation. ACE

also violated its contractual duty of good faith and fair dealing, and acted in bad faith, when it

denied coverage on the basis of the reporting and cooperation clause, contrary to the terms of the

policy and contrary to applicable law.

       46.     As a result of this breach, Plaintiffs have been damaged in an amount in excess of

the policy limits, plus enhanced compensatory damages as allowed by law, plus interest, costs,

and attorneys' fees.

       WHEREFORE, Plaintiffs respectfully request that this court enter judgment in their favor

and against the Defendant:

             A. For a declaration pursuant to New Hampshire RSA 491:22 to 491:22-c declaring

                that the Defendant is obligated by and accordance with the terms of the Policy to

                defend, indemnify and reimburse expenses Plaintiffs have incurred or may incur

                related to the release;



                                                 11
     Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 16 of 57


        B. On Counts II and III, for all damages, including enhanced compensatory

           damages, that Plaintiffs have suffered and will suffer as a result of the

           Defendant's breach of contract and breach of the covenant of good faith and fair

           dealing;

        C. For its reasonable attorneys' fees, pursuant to statute or common law interest, and

           its costs incurred in prosecuting this action; and

        D. For such other and further relief as justice may require.

                                    Respectfully submitted,

                                    TRT DEVELOPMENT COMPANY, INC. AND OMNI
                                    MOUNT WASHINGTON, LLC

                                    By Its Attorneys,

                                    McLANE MIDDLETON
                                     PROFESSIONAL ASSOCIATION


Dated: June 26, 2019          By:                     OfkAtt
                                    Mark C. Rouvalis, NH Bar No. 6565
                                    mark.rouvalis@mclane.com
                                    Viggo C. Fish, NH Bar No. 267579
                                    viggo.fish@mclane.com
                                    900 Elm Street, P.O. Box 326
                                    Telephone: 603.625.6464




                                            12
Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 17 of 57



                                                   EXHIBIT 1
           Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 18 of 57


CHUB                      1E3                                                  TANKSAFE®
                                                                               Storage Tank Liability Insurance
ACE American Insurance Company
Philadelphia, Pennsylvania                                                     Policy

                                                        DECLARATIONS
       This Policy is issued by the stock insurance company listed above (hereinafter the Insurer).
THIS POLICY PROVIDES COVERAGE FOR THIRD-PARTY LIABILITY ON A CLAIMS-MADE AND
REPORTED BASIS, WHICH COVERS ONLY CLAIMS FIRST MADE AGAINST THE INSURED AND
REPORTED TO THE INSURER, IN WRITING, DURING THE POLICY PERIOD OR ANY APPLICABLE
EXTENDED REPORTING PERIOD. THIS POLICY ALSO PROVIDES COVERAGE FOR FIRST-PARTY
REMEDIATION COSTS ON A DISCOVERED AND REPORTED BASIS, WHICH COVERS ONLY STORAGE
TANK INCIDENTS FIRST DISCOVERED AND REPORTED TO THE INSURER, IN WRITING, DURING THE
POLICY PERIOD. PLEASE READ THIS POLICY CAREFULLY. SOME OF THE PROVISIONS CONTAINED
IN THIS POLICY RESTRICT COVERAGE, SPECIFY WHAT IS AND IS NOT COVERED AND DESIGNATE
YOUR RIGHTS AND DUTIES. LEGAL DEFENSE EXPENSES ARE SUBJECT TO AND WILL ERODE A
SEPARATE AGGREGATE LIMIT OF LIABILITY. LEGAL DEFENSE EXPENSES ARE ALSO SUBJECT TO
THE DEDUCTIBLE.     THE DECLARATIONS, TOGETHER WITH THE COMPLETED AND SIGNED
APPLICATION, THIS POLICY FORM, AND ANY ENDORSEMENTS OR SCHEDULES ATTACHED TO THIS
POLICY FORM, CONSTITUTE THE INSURANCE POLICY.

 Policy No.: G24814634 003                                                       Renewal of:          G24814634 002
 Item 1. First Named Insured. TRT Development Company - Omni Hotels - Mount Washington
         Principal Address.   4001 Maple Ave
         Ste 400
                              Dallas, TX 75219
 Item 2. Policy Period: From 12:01 A.M.on 12/07/2017 to 12:01 A.M. on 12/07/2018
          (Local time at the address shown in Item 1.)
 Item 3. Retroactive Date: Per Schedule of Covered Storage Tanks

 Item 4. Limits of Liability:
             a. $1,000.000           Per Storage Tank Incident Limit of Liability (Claims and Remediation Costs)
            b. $1,000,000            Aggregate Limit of Limit of Liability (Claims and Remediation Costs) for all
                                     Storage Tank Incidents
            c. 51,000,000           Aggregate Limit of Liability for all Legal Defense Expenses for all Storage Tank
                                    Incidents
            d. $2,000,000            Total Policy Aaareoate Limit of Liability for all Storage Tank Incidents
 Item 5. Deductible: $5,000 Per Storage Tank Incident
 Item 6. Premium.                    $4,869.00
 'This premium shall be 0% minimum•earned as of the inception date of the policy ident fled in Item 2. above.

 Item 7. Notice to Insurer
                     a. Notice of Claim or Storage Tank Incident:
                             Environmental Risk Claims Manager
                             Chubb Claims
                             P.O. Box 5103
                             Scranton, PA 18505-0510
                             Fax. (866) 635-5687

                               First Notice Fax: (800) 951-4119
                               First Notice Email

PF-31179 (10/10)                                                                                                      Page 1 of 3
           Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 19 of 57


                            CasualtyRiskEnvironmentalFtrsiNotice(achubb _om

                    b. All Other Notices
                            Environmental Risk Underwriting Officer
                            Chubb Environmental
                            P.O Box 1000
                            436 Walnut Street - WA 07A
                            Philadelphia, PA 19106

 Item 8.   Schedule of Covered Underground Storage Tanks:
           Not Applicable
 Item 9.  Schedule of Covered Aboveground Storage Tanks:
          Per Schedule of Covered Storage Tank Endorsement
 Item 10. Producer Name and Address John L Wortham & Son LP
                                      2727 Allen Parkway
                                      Houston, TX 77019-2189

Policy Form No. PF-31181(1010) TankSafe Storage Tank Lability Insurance Policy
Endorsements and Notices Attached at Policy Issuance:


   Endorsement                                                        Form Name:
                         Form Number:
     Number:
         001                PF-31164         Schedule Of Covered Storage Tanks Endorsement
         002                PF-31172       - Financial Responsibility Condition Endorsement
         003                PF-31174         Loading And Unloading Coverage (Time Element Reporting)
                                             Endorsement
         004                PF-34075         Closure, Removal or Replacement Amendatory Endorsement
         005                CC-1K11h         Signatures
         006                PF-23728a        Terrorism Risk Insurance Act Endorsement
         007                 TRIA11c         Disclosure Pursuant To Terrorism Risk Insurance Act
                            ALL-20887        Producer Compensation Practices-Policies Policyholder
                                             Notice
                            ALL-38009        Notice To Policyholders Texas
                            ALL-4Y30f        Information And Complaints
         008                PF-31847         Texas Amendatory Endorsement
        009                ALL-21101         Trade or Economic Sanctions Endorsement
                           ILP0010104        OFAC Advisory Notice to Policyholders




F'F-31179 (10/10)                                                                              Page 2 of 3
         Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 20 of 57


IN WITNESS WHEREOF, the Insurer has caused this Policy to be countersigned by a duly authorized
representative of the Insurer.




DATE         10/27/2017                                                JOHN J. LUPICA. President
              MO/DAYIYR                                          AUTHORIZED REPRESENTATIVE



PF-31179 (1010)                                                                        Page 3 of 3
             Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 21 of 57

CHUBB                                                                   TANKSAFE®
                                                                        Storage Tank Liability Insurance
                                                                        Policy

This Policy is issued by the stock insurance company identified in the Declarations (hereinafter the Insurer)_

THIS POLICY PROVIDES COVERAGE FOR THIRD-PARTY LIABILITY ON A CLAIMS-MADE AND REPORTED
BASIS, WHICH COVERS ONLY CLAIMS FIRST MADE AGAINST THE INSURED AND REPORTED TO THE
INSURER, IN WRITING, DURING THE POLICY PERIOD OR ANY APPLICABLE EXTENDED REPORTING
PERIOD. THIS POLICY ALSO PROVIDES COVERAGE FOR FIRST-PARTY REMEDIATION COSTS ON A
DISCOVERED AND REPORTED BASIS, WHICH COVERS ONLY STORAGE TANK INCIDENTS FIRST
DISCOVERED AND REPORTED TO THE INSURER, IN WRITING, DURING THE POLICY PERIOD. PLEASE
READ THIS POLICY CAREFULLY. SOME OF THE PROVISIONS CONTAINED IN THIS POLICY RESTRICT
COVERAGE, SPECIFY WHAT IS AND IS NOT COVERED AND DESIGNATE YOUR RIGHTS AND DUTIES.
LEGAL DEFENSE EXPENSES ARE SUBJECT TO AND WILL ERODE A SEPARATE AGGREGATE LIMIT OF
LIABILITY.  LEGAL DEFENSE EXPENSES ARE ALSO SUBJECT TO THE DEDUCTIBLE.            THE
DECLARATIONS, TOGETHER WITH THE COMPLETED AND SIGNED APPLICATION, THIS POLICY FORM,
AND ANY ENDORSEMENTS OR SCHEDULES ATTACHED TO THIS POLICY FORM, CONSTITUTE THE
INSURANCE POLICY.

Throughout this Policy the words the Insurer shall refer to the stock insurance company providing this insurance
Other words and phrases that appear in quotation marks have special meanings and are defined in Section V.,
DEFINITIONS, of this Policy
 n consideration of the payment of the Premium and in reliance upon all statements made in the Application
including the information furnished in connection therewith, and subject to all terms, definitions, conditions,
exclusions, and limitations of this Policy, the Insurer agrees to provide insurance coverage to the "insured" as
described herein.

I.   INSURING AGREEMENTS
     The Insurer agrees to pay on behalf of the "insured" for
     A. THIRD-PARTY CLAIMS AND FIRST PARTY REMEDIATION COSTS (Coverage A.)
         "Claims" and "remediation costs", in excess of the deductible amount identified in Item 5. of the Declarations
         to this Policy, arising out of a **storage tank incident", provided that the "claim' is first made, or the "insured"
         first discovers the "storage tank incident'', during the "policy period". Any such "claim" must be reported to
         the Insurer, in writing, during the 'policy period" or any applicable "extended reporting perod" Any such
         discovery of a "storage tank :ncident" must be reported to the Insurer, in writing, during the 'policy period"
         The coverage afforded pursuant to this Coverage A. only applies to "storage tank incidents" that first
         commence on or after the Retroactive Date, if any, identified in Item 3. of the Declarations and before the
         end of the "policy period". If no Retroactive Date is identified in the Declarations, or any endorsement
         attached to this Policy, the 'storage tank incident" must first commence during the "policy period".
     B. LEGAL DEFENSE EXPENSES (Coverage B.)
         "Legal defense expense'", in excess of the deductible amount identified in Item 5. of the Declarations to this
         Policy, necessarily incurred to respond to a "claim" pursuant to Coverage A., above, to which this insurance
         applies.
II. LIMITS OF LIABILITY AND DEDUCTIBLE
     A. The Insurer's obligation to pay for 'claims", "remediaton costs" and "legal defense expenses" shall be
        reduced by the deductible amount identified in Item 5. of the Declarations to this Policy if the sum of the
        "claim" or "remediation costs" is less than the Per Storage Tank Incident Limit of Liability identified in Item
        4.a. of the Declarations, the Insurer may pay all or part of the deductible amount to effect settlement of any
        "claim". Upon notfication of the Insurer's payment of such deductible amount, the "first named insured" shall
        promptly reimburse the insurer for the deductible amount that the Insurer has pa d on is beha f

      181 (10/10)                                                                                               Page 1 of 11
            Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 22 of 57
    B. One deductible shall apply to all "claims", "remediation costs" and "legal defense expenses" arising from the
       same, continuous, repeated, or related "storage tank incident",
    C. With respect to Coverage A., and subject to Subsections D. and F., below, the most the Insurer shall pay for
       all "claims" and "remediation costs" arising out of the same, continuous, repeated, or related "storage tank
       incident" is the Per Storage Tank Incident Limit of Liability identified in Item 4.a. of the Declarations to this
       Policy.
    D. With respect to Coverage A., and subject to Subsection F., below, the Aggregate Limit of Liability identified
       in Item 4.b of the Declarations to this Policy shall be the maximum liability of the Insurer pursuant to this
       Policy for all "claims" and "remediation costs" arising out of all "storage tank incidents" to which this
       "nsurance applies.
    E. With respect to Coverage B., and Subject to Subsection F., below, the Aggregate Limit of Liability identified
       in Item 4.c. of the Declarations to this Policy shall be the maximum liability of the Insurer pursuant to this
       Policy for "legal defense expense" necessarily incurred to respond to all "claims arising out of all "storage
       tank incidents" to which this insurance applies.
    F. The Total Policy Aggregate Limit of Liability identified in Item 4.d. of the Declarations to this Policy shall be
       the maximum liability of the Insurer pursuant to this Policy with respect to all "bairns", "remediation costs"
       and "legal defense expense" arising out of all "storage tank incidents" to which Coverages A. and B. of this
       insurance apply.
    G. If the insurer or an affiliate has issued claims-made liability coverage for a "covered underground storage
       tank" or a covered aboveground storage tank" in one or more policy periods, and a "storage tank incident" is
       first discovered and reported to the Insurer in accordance wth the terms and conditions of this Policy, then..
        1. All such continuous, repeated, or related "storage tank incidents" that are subsequent y reported to the
           insurer during later policy periods shall be deemed to be one "storage tank incident" discovered during
           this "policy period"; and
        2. All "claims" arising out of a "storage tank incident" that was discovered during this "policy period",
           including any continuous, repeated, or related *storage tank incident", shall be deemed to have been
           first made and reported during this "policy period",
        and no other policy shall respond.

III. DEFENSE AND SETTLEMENT
    A. The Insurer shall have the right and, subject to the deductible obligation identified in Item 5. of the
       Declarations to this Policy, the duty to defend the "insured" against any "claim" to which this fisurance
       applies. The Insurer shall have no duty to defend the "insured" against any "claim" to which this insurance
       does not apply. The Insurer's duty to defend ends when.
       1. The Limits of Liability identified in Items 4.a., 4.b. or 4.d. are exhausted or are tendered into a court of
          applicable jurisdiction;
        2. The "insured" refuses a settlement offer as provided in Subsection D., below; or
        3. The Limits of Liability identified in Items 4.c. are exhausted,
        whichever occurs first.
    B. The Insurer shall have the right to select legal counsel to represent the "insured" for the investigation,
       adjustment, and defense of any "claims" covered pursuant to this Policy. Selection of legal counsel by the
       Insurer shall not be done without the consent of the "insured', such consent shall not be unreasonably
       withheld. "Legal defense expenses" incurred prior to the selection of legal counsel by the insurer shall not
       be covered pursuant to this Policy, or credited against the deductible,
        In the event the "insured" is entitled by law to select independent counsel to defend itself at the Insurer's
        expense, the attorney fees and all other litigation expenses the insurer must pay to that counse are limited
        to the rates the Insurer actually pays to counsel that the Insurer normally retains in the ordinary course of
        business when defending "claims" or lawsuits of similar comp'exity in the jurisdiction where the 'dam" arose
        or is being defended. In addition, the "insured" and the Insurer agree that the 'usurer may exercise the right
        to require that such counsel 1) have certain minimum qualifications with respect to their competency.
        including experience in defending "claims" similar to those being asserted against the "insured"; 2) maintain
        suitable errors and omissions insurance coverage; 3) be located within a reasonable proximity to the
PF-31181 (10/10)                                                                                           Page 2 of 11
            Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 23 of 57
        jurisdiction of the "claim'; and 4) agree in writing to respond in a trnely manner to the Insurer's requests for
        information regarding t-ie "claim". The 'insured" may at anytime, by its signed consent, freely and fully
        waive its right to select independent counsel
    C. "LegW defense expenses" reduce the Limits of Liability identified in Items 4.c. and 4.d. of the Declarations to
       this Policy and shall be subject to the deductible obligation.
    D. The Insurer shall present all settlement offers to the "insured". If the Insurer recommends a settlement
       which is acceptable to the claimants, within the Limits of Liability, and does not impose any additional
       unreasonable burdens on the "insured", and the "insured" refuses to consent to such settlement offer. then
       the Insurer's duty to defend shall end. The "insured" shall defend such "claim" ndependently. The Insurer's
       liability pursuant to this Policy shall not exceed the amount for which the "claim' could have been settled if
       the insurer's recommendation had been accepted by the "insured", exclusive of the deductible obligation.

IV. COVERAGE TERRITORY
   The coverage afforded pursuant to this Policy shall only apply to "storage tank incidents' located, and "claims"
   made, within the United States of America.

V. DEFINITIONS
    A. "Additional insured" means any person or entity specifically endorsed onto this Policy as an "additional
       insured", if any. Such "additional insured" shall maintain only those rights pursuant to this Policy as are
       specifed by endorsement.
    B. "Bodily injury" means physical injury or illness, disease, mental anguish, or emotional distress sustained
       by any person, including death resulting therefrom.
    C. "Claim" means the written assertion of a legal right received by the "insured" from a third-party, including,
       but not limited to, suits or other actions alleging responsibility or liability on the part of the "insured" for
       "bodily injury" or "property damage" arising out of a "storage tank incident".
    D. "Corrective action costs means expenses necessarily incurred by an "insured" to investigate, quantify,
       assess, monitor, abate, remove, dispose, treat, neutralize or immobilize "storage tank incidents" to the
       extent required by 40 CFR Sections 280.60-280_67 and 40 CFR Section 280 72 promulgated by the Federal
       Environmental Protection Agency, or other "environmental law".
    E. "Covered aboveground storage tank" means a stationary petroleum product-containing tank, and
       associated piping and appurtenances connected thereto, with less than ten percent (10%) of its volume
       below ground, but solely to the extent that such tank is identified in the Schedule of Covered Aboveground
       Storage Tanks identified in Item 9. of the Declarations to this Policy, or any Schedule of Covered Storage
       Tanks added to this Policy by endorsement.
    F. "Covered underground storage tank" means a petroleum product-containing tank, and associated piping
       and appurtenances connected thereto, with more than ten percent (10%) of its volume below ground, but
       solely to the extent that such tank is identified in the Schedule of Covered Underground Storage Tanks
       identified in Item 8. of the Declarations to this Policy, or any Schedule of Covered Storage Tanks added to
       this Policy by endorsement.
    G. "Emergency response" means actions taken by the "insured' to abate and/or respond to an imminent and
       substantial threat to human health or the environment arising from a "storage tank incident".
    H. "Environmental laws" means any federal, state, municipal or other local laws, statutes, ordinalces.
       regulations, and all amendments thereto, including state voluntary cleanup programs or risk-based
       corrective action guidance, governing the liabilities and legal obl.gations of the "insured" with respect to
       "covered aboveground storage tanks" or "covered underground storage tanks".
   I.   "Extended reporting period" means the additional period of time in which to report a "claim.' first made
        against the "insured' during or subsequent to the end of the "policy period" arising from a "storage tank
        incident" to which this insurance applies Such "storage tank incident" must commence on or after any
        applicable Retroactive Date identified in Item 3. of the Declarations to this Policy, but before the end of the
        "policy period". If no Retroactive Date is identified in the Declarations or any endorsement attached to this
        Policy, the "storage tank incident" must first commence during the "policy period".
    J. "First named insured" means the person or entity as identified in Item 1. of the Declarations to this Policy.
       The "first named insured" is the party responsible for the payment of any premiums and the payment of any

Pr-31181 (10x10)                                                                                           Page 3 of 11
            Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 24 of 57

        applicable deductible amounts The 'first named insured" shall also serve as the sole agent on behalf of all
        "insureds" with respect to the provision and receipt of notices, including notice of cancellation or non-
        renewal, receipt and acceptance of any endorsements or any other changes to this Policy, return of any
        premium, ass.gnment of any interest pursuant to this Policy, as well as the exercise of any applicable
        "extended repoitng period", unless any such responsibilities are otherwise designated by endorsement.
    K. "Government action" means action taken or liability imposed by any federal, state, municipal or other local
       government agency or body acting pursuant to the authority of "environmental laws"
    L. "Insured" means the "first named insured", any "named insured", any "addit onal insured", and any past or
       present director or officer of, partner in, or employee of, any "insured" while acting within the scope of his or
       her duties as such.
    M. "Legal defense expense" means reasonable legal costs, charges, and expenses, including expert
       charges, incurred by the "insured in the investigation, adjustment, or defense of a "claim",
    N. "Named insured" means any person or entity specifically endorsed onto this Po icy as a "named insured", if
       any. Such "named insured" shall maintain the same scope of coverage pursuant to th;s Policy as the "first
       named insured",
    0. "Natural resource damages" means damages for, injury to, destruction of, or loss of fish, wildlife. biota,
       land, air, water. groundwater. drinking water supplies. and other similar resources belonging to, managed
       by, held in trust by, appertaning to, or otherwise controlled by the United States, any state or local
       government, or any Native American Tribe, including the reasonable costs of assessing such injury,
       destruction or floss resulting therefrom
    P. "Policy period" means that period of time identified in Item 2. of the Declarations to this Policy, or any
       shorter period resulting from the canceilahon of this Policy.
    Q. "Pollution condition" means any spilling, leaking, emitting, discharging, dispersing, seeping, escaping or
       releasing of the contents of any "covered underground storage tank" or "covered aboveground storage tank"
       into surface soils, subsurface soils, surface water, sediments or groundwater.
    R. "Property damage" means:
        1. Physical injury to, or destruction of„ tangible property of a third-party, including all resulting loss of use of
           that property:
        2. Loss of use of tangible property of a third-party, that is not physically injured or destroyed;
        3. Diminished value of tangible property owned by a third-party; or
        4. "Natural resource damages".
    S. "Remediation costs" means .
        1. With respect to "covered aboveground storage tanks", only, reasonable expenses incurred to
           investigate, quantify, monitor, mitigate, abate, remove, dispose, treat, neutralize, or immobilize a
           "storage tank incident" to the extent required by "environmental law"; and
        2. With respect to "covered underground ground storage tanks", only, "corrective action costs".
        "Remediation costs" shall also include
        1. Reasonable legal cost, where such cost has been incurred by an "insured" with the written consent of
           the Insurer; and
        2. "Replacement costs"
    T. "Replacement costs" means reasonable expenses required to restore, repair or replace real property, or
       physical improvements thereto, damaged during the course of responding to a "storage tank incident".
       "Replacement costs" do not include costs associated with improvements or betterments, or any costs
       associated with the repair, replacement or upgrading of any "covered underground storage tank" or
       "covered aboveground storage tank'




PF-31181 (10/10)                                                                                               Page 4 of 11
            Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 25 of 57


    U. "Responsible insured" means any employee of a "named insured" responsible for environmental affairs,
       control, or compliance, and any officer of, director of , or partner in, a "named insured".
    V. "Storage tank incident" means a "pollution condition" resulting from a covered underground storage tank'
       or a "covered aboveground storage tank". The entirety of continuous or repeated "pollution conditions"
       resulting from the same "covered underground storage tank'' or "covered aboveground storage tank' shall
       be deemed to be one "storage tank incident"
    W. "Terrorism" means activities against persons, organizations or property of any nature:
        1. That involve the following or preparation for the following
            a. Use or threat of force or violence; or
            b. Commission or threat of a dangerous act; or
            c. Commission or threat of an act that interferes with or disrupts an electronic, communication,
               information, or mechanical system; and
        2. When one or both of the following applies'
            a. The effect is to intimidate or coerce a government or the civ lian population or any segment thereof,
               or to disrupt any segment of the economy; or
            b. It appears that the intent is to intimidate or coerce a government. or to furtver political, ideological,
               religious, social or economic objectives or to express (or express opposition to) a philosophy or
               ideology.
    X. "War means war, whether or not declared, civil war, martial law, insurrection, revolution, invasion,
       bombardment or any use of military force, usurped power or confiscation, nationalization or damage of
       property by any government, military or other authority

VI. EXCLUSIONS
    This insurance does not apply to:
    A. Contractual Liability
        -Claims' , "remediation costs" or "legal defense expenses" arising out of or related to any liability of others
        assumed by an 'insured" through contract or agreement, except if the liability would have attached to such
         insured" in the absence of such contract or agreement.
        This exclusion does not apply to those contracts ident7fed in the Schedule of Insured Contracts endorsed to
            Policy, if any.
    Br Employers Liability
        "Claims" for "bodily injury" to:
        1. An "insured" or an employee of its parent, subsidiary or affiliate
            a. Arising out of and in the course of employment by the "insured" or its parent, subsidiary or affiliate;
               or
            b. Performing duties related to the conduct of the "named insured's" business.
        2. The spouse, child, parent, brother or sister of such "insured" or employee of its parent, subsidiary or
           affiliate as a consequence of Paragraph 1., above
        This exclusion shall apply:
        1. Whether the "insured' may be liable as an employer or in any other capacity;
        2. To any obligat'on to share damages with or repay someone else who must pay damages because of
           such "bodily injury", and
        3. To all "legal defense expense" associated with such "claims"




PF 31181 (10/10)                                                                                           Page 5 of 11
             Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 26 of 57
    C. Fines and Penalties
         Payment of fines, penalties, punitive, exemplary or multiplied damages, or any associated "claims" seeking
         exclusively injunctive relief in addition to such fines, penalties or damages.
         This exclusion shall apply to any ''legal defense expense" associated with such tines, penalties or damages
    D. First-Party Property Damage
         "Claims" or "legal defense expenses" arising out of or related to damage to real or personal property owned
         by, leased to, loaned to, or rented by, an "insured", or otherwise in the care, custody, or control of an
         "insured".
         This exclusion does not apply to "remediation costs'.
    E. Fraud or Misrepresentation
         "Claims", "remediation costs" or "legal defense expenses' arising out of or related to fraudulent acts or
         material misrepresentations on the part of any "insured", which wou d have affected the Insurer's decision to
         issue this Policy pursuant to the financial terms identified in the Declarations of this Policy
    F. Known Conditions
         "Claims", "remediat on costs" or "legal defense expenses" arising out of or related to "storage tank incidents"
         in existence prior to the "policy period" and reported to a 'responsible insured", but not disclosed to the
         Insurer in writing.
    G. Insured's Internal Expenses
         "Claims", "remediation costs" or ",egal defense expenses" arising out of or related to expenses incurred by
         an "insured" for services performed by salaried staff or employees of an "insured".
    H. Intentional Non-Compliance
         "Claims", "remediation costs" or 'legal defense expenses" arising out of or related to the intentional
         disregard of, or know .ng, willful or deliberate non-compliance wdh, any statute, regulation, administrative
         complaint, notice of violation, notice letter, instruction of any governmental agency or body, or executive,
         judicial or administrative order by a "responsible insured''.
    1.   Lead-Based Paint and Asbestos
         "Claims", "remediation costs' or legal defense expenses" arising out of or related to the presence of lead-
         based paint, asbestos, or asbestos-containing materials, in, on, or applied to any structure, including, but not
         limited to, a "covered underground storage tank" or 'covered aboveground storage tank".
    J. Nuclear Hazard
         1. "Claims", "remediation costs or "legal defense expenses"
             a. With respect to which the ''insured" pursuant to this Policy is also an "insured" pursuant to a nuclear
                energy liability policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic
                Energy Liability Underwriters, or Nuclear Insurance Association of Canada, or would be an "insured"
                pursuant to any such policy but for its termination upon exhaustion of its limits of liability; or
             b. Resulting from the hazardous properties of nuclear material and with respect to which
                   (1) Any person or organization is required to maintain financial protection pursuant to the Atomic
                       Energy Act of 1954, or any law amendatory thereof, or
                   (2) The "insured" is, or had this policy not been issued would be, entitled to indemnity from the
                       United States of America, or any agency thereof, pursuant to any agreement entered into by the
                       United States of America, or any agency thereof, with any person or organization.
         2. "Claims", "remediation costs ' or "legal defense expenses" ar sing out of or related to the hazardous
            properties of nuclear material, if:
             a. The nuclear material
                   (1) Is at any nuclear facility owned by, or operated by or on behalf of the "insured"; or
                   (2) Has been discharged or dispersed therefrom;

PF-31181 (10/10)                                                                                               Page 6 of 11
            Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 27 of 57

            b. The nuclear material is contained in spent fuel or waste at any time possessed, handled, used,
               processed, stored, transported or disposed of by or on behalf of the "insured"; or
            c. The "bodily injury" or "property damage' arises out of the furnishing by the "insured" of services,
               materials, parts or equipment in connection with the planning, construction, maintenance, operation
               or use of any nuclear facility, located within the United States of America, its territories or
               possessions or Canada.
        3. As used in this exclusion:
            a. Hazardous properties include radioactive, toxic, or explosive properties.
            b. Nuclear material means source material, special nuclear material, or byproduct material.
            c. Source material, special nuclear material, and byproduct material have the meanings given them in
               the Atomic Energy Act of 1954 or in any law amendatory thereof.
            d. Spent fuel means any fuel element or fue: component, solid or liquid, which has been used or
               exposed to radiation in a nuclear reactor.
            e. Waste means any waste material:
                   (1) Containing byproduct material other than the tailings or wastes produced by the extraction or
                       concentration of uranium or thorium from any ore processed primarily for its source material
                       content; and
                   (2) Resulting from the operation by any person or organization of any nuclear facility included
                       pursuant to the first two paragraphs of the definition of nuclear facility;
            f.     Nuclear facility means:
                   (1) Any nuclear reactor;
                   (2) Any equipment or device designed or used for
                       (a) Separating the isotopes of uranium or plutonium;
                       (b) Processing or utilizing spent fuel; or
                       (c) Handling, processing or packaging waste;
                   (3) Any equipment or device used for the processing, fabricating or alloying of special nuclear
                       material if at any time the total amount of such material in the custody of the "insured" at the
                       premises where such equipment or device is located consists of or contains more than 25
                       grams of plutonium or uranium 233 or any combination thereof, or more than 250 grams of
                       uranium 235;
                   (4) Any structure, basin, excavation, premises, or place prepared or used for the storage or
                       disposal of waste;
                   (5) The site on which any of the foregoing is located, all operations conducted on such site and all
                       premises used for such operations.
            g. Nuclear reactor means any apparatus designed or used to sustain nuclear fission in a self-
               supporting chain reaction or to contain a critical mass of fissionable material.
            h. "Property damage" includes all forms of radioactive contamination of property.
    K. Regulatory Compliance
         'Claims", "remediation costs" or "legal defense expenses" arising out of or related to any "storage tank
        incident" involving a "covered aboveground storage tank" or "covered underground storage tank • that was
        not in compliance with all applicable 'environmental laws" prior to such "storage tank incident",
    L. Storage Tank Contents
        "Claims", "remediation costs" or "legal defense expenses" arising out of or related to costs associated with
        the loss, removal, replacement, re-use, or recycling of the contents of any covered underground storage
        tank" or "covered aboveground storage tank".

PF-31181 (10/10)                                                                                           Page 7 of 11
            Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 28 of 57
    M. War or Terrorism
        "Claims", "remediation costs" or "legal defense expenses" arising out of or related to "storage tank incidents"
        attributable, whether directly or indirectly, to any acts that involve, or that involve preparation for, "warn or
        "terror;sm" regardless of any other cause or event that contributes concurrently or in any sequence to the
        injury or damage.
VII. REPORTING AND COOPERATION
    A. The Insured" must see to it that the Insurer receives written notice of any "claim" or "storage tank incident ,
       as soon as possible, but in no event more than seven (7) days after a "responsible insured" first became
       aware of, or should have become aware of, such "claim" or "storage tank incident". Such notice shall be
       provided to the Insurer at the address identified in Item 7.a. of the Declarations to this Policy and should
       include reasonably detailed information as to:
        1. The identity of the "insured", including contact information for an appropriate person to contact regarding
           the handling of the "claim" or "storage tank incident'',
        2. The identity of "covered aboveground storage tank" or "covered underground storage tank";
        3. The nature of the "claim" or "storage tank incident"; and
       4. Any steps undertaken by the "insured" to respond to the "claim" or "storage tank incident'.
   B. The 'insured" must:
       1. Immediately send the Insurer copies of any demands, notices, summonses or legal papers received in
          connection with any "claim";
        2. Authorize the Insurer to obtain records and other information;
        3. Cooperate with the Insurer in the investigation. settlement or defense of the "claim";
       4. Assist the Insurer, upon theinsurer's request, in the enforcement of any right against any person or
          organization which may be liable to the "insured" because of "bodily injury", "property damage".
          "remediation costs" or "legal defense expense" to which this Policy may apply; and
       5. Provide the Insurer with such information and cooperation as it may reasonably require.
   C. No "insured" shall make or authorize an admission of liability or attempt to settle or otherwise dispose of any
      "claim" without the written consent of the Insurer. Nor shall any "insured" incur any "remediation costs"
      without the prior express written consent of the insurer, except in the event of an "emergency response".
   D. Upon the discovery of a "storage tank incident", the "insured" shall make every attempt to mitigate any loss
      and comply with applicable "environmental laws". The "insured" must cooperate with the Insurer in the
      selection and retention of qualified contractors or consultants, The insurer shall have the primary
      responsibility, but not the duty, to select, retain, and oversee such contractors or consultants, on behalf of
      the "insured". Any "remediation costs" incurred by the Insurer shall be deemed incurred by the "insured",
      and shall be subject to the deductible obligation and Limits of Liability of this Policy.
VIII. EXTENDED REPORTING PERIOD
   A. The "first named insured" shall be entitled to a basic "extended reporting period", and may purchase an
      optional supplemental -extended reporting period", following cancellation, as described Section IX.,
      GENERAL CONDITIONS, Subsection A., or nonrenewal.
   B. "Extended reporting periods shall not reinstate or increase the Limits of Liability. "Extended reporting
      periods** shall not extend the "policy period" or change the scope of coverage provided. A "claim" first made
      against an "insured" and reported to the Insurer within the basic "extended reporting period' or supplemental
      "extended reporting period", whichever is applicable, shall be deemed to have been made on the last day of
      the "policy period".
   C. Provided the "first named insured" has not purchased any other insurance to replace this Policy, the "named
      insured" shall have a one hundred and eighty (180) day basic "extended reporting period" without additional
      charge
   D. Provided the "first named insured" has not purchased any other insurance to replace this Policy, the "named
      insured" shall also be entit'ed to purchase a supplemental "extended reporting period" of up to thirty (30)

PF-31181 (1000)                                                                                             Page 8 of 11
             Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 29 of 57

        months for not more than two hundred percent (200%) of the full Premium identified in Item 6, of the
        Declarations to this Policy. Such supplemental "extended reporting period" starts when the basic "extended
        reporting period" ends. The Insurer shall issue an endorsement providing a supplemental "extended
        reporting period" provided that the "first named insured":
        1. Makes a written request, to the address identified in Item 7.b. of the Declarations to this Policy, for such
           endorsement which the Insurer receives prior to the expiration of the "policy period"; and
        2. Pays the additional Premium when due. If that additional Premium is paid when due, the supplemental
           "extended reporting period" may not be cancelled by the Insurer, provided that all other terms and
           conditions of the Policy are met.
IX. GENERAL CONDITIONS
    A. Cancellation
        1. This Policy may be cancelled only by the "first named insured", or through the "first named insured's"
           agent, by mailing to the Insurer at the address identified in Item 7.b. of the Declarations to this Policy,
           written notice stating when such cancellation shall be effective,
        2. This Policy may be cancelled by the Insurer for the following reasons:
             a. Non-payment of premium;
             b. Fraud or material misrepresentation on the part of any "insured; or
             c. Change in use or operation of a "covered underground storage tank" or "covered aboveground
                storage tank" from the use contemplated in the Application and supporting materials that materially
                increases the likelihood of "claims" or "storage tank incidents",
             by mailing to the "first named insured" at the "first named insured's" last known address, written notice
             stating when, not less than sixty (60) days thereafter, fifteen (15) days if cancellation is for non-payment
             of any unpaid portion of the premium, such cancellation shall be effective. The mailing of notice shall be
             sufficient proof of notice. The effective date and hour of cancellation staled in the notice shall be the end
             of the "policy period".
             Subparagraph 2.b., herein, shall apply only to that "insured" that engages in the fraud or
             misrepresentation, or any other "insured" who is a parent corporation, subsidiary, employer of, or
             otherwise affiliated by ownership with, such "insured".
        3. In the event of cancellation, the premium percentage identified in Item 6. of the Declarations to this
           Policy shat be the minimum-earned premium upon the inception date of this Policy. Thereafter, the
           remaining unearned premium, if any, shall be deemed earned by the Insurer on a pro rata basis over the
           remainder of the "pol cy period". Any unearned premium amounts due the "first named insured" upon
           cancellation of this Policy shall be calculated on a pro rata basis and refunded within thirty (30) days of
           the effective date of cancellation.
    B. Inspection and Audit
        To the extent of the "insured's' ability to provide such access, and with reasonable notice to the "insured",
        the Insurer shalt be permitted, but not obligated, to inspect any "covered aboveground storage tank" or
        "covered underground storage tank". The "insured" shall have the concurrent right to collect split samples.
        Neither the Insurer's right to make inspections, the making of said inspections, nor any report thereon, shall
        constitute an undertaking, on behalf of or for the benefit of the "insured" or others, to determine or warrant
        that such property or operations are safe or in compliance with "environmental laws", or any other laws.
        The Insurer may examine and audit the ';nsured's" books and records during th's policy period" and
        extensions thereof and within three (3) years after the final termination of this Policy.
    C. Legal Action Against the Insurer
        No person or organization other than an "'nsured" has a right pursuant to this Policy:
        '1. To join the Insurer as a party or otherwise bring the Insurer into a suit against any "insured"; or
        2. To sue the Insurer in connection with this insurance unless all of the Policy terms have been fully
           complied with.



PF-31181 (10.'10)                                                                                            Page 9 of 11
             Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 30 of 57


    D. Bankruptcy
         The insolvency or bankruptcy of any "insured" or any "insured's" estate shall not relieve the Insurer of its
         obligations pursuant to this Policy However, any such insolvency or bankruptcy of the "insured" or any
         'insured's" estate shall not relieve the 'first named insured" of its deductible obligation pursuant to this
         Policy This insurance shall not replace any other insurance to which this Policy is excess, nor shall this
         Policy drop down to be primary, in the event of the insolvency or bankruptcy of any underlying insurer.

    E. Subrogation
         In the event of any payment pursuant to this Policy by the Insurer, the Insurer shall be subrogated to all of
         the rights of recovery against any person or organization, and the "insured' shall execute and deliver
         instruments and papers and do whatever else is necessary to secure such rights, The "insureds" shall do
         nothing to prejudice such rights. Any recovery as a result of subrogation proceedings arising pursuant to this
         Policy shall accrue first to the "insureds" to the extent of any payments in excess of the limit of coverage;
         then to the Insurer to the extent of its payment pursuant to the Policy; and then to the "insured" to the extent
         of the deductible. Expenses incurred in such subrogation proceedings shall be apportioned among the
         interested parties in the recovery in the proportion that each interested party's share in the recovery bears to
         the total recovery.
    F. Representations
         By accepting this Policy, the 'first named insured" agrees that.
         1. The statements in the Declarations, schedules, and application for this Policy are accurate and
            complete;
         2. Those statements are based upon representations the "first named insured" made to the Insurer and
         3. This Policy has been issued in reliance upon the 'first named insured's" representations
    G. Separation of Insureds
         Except with respect to the Limits of Liability, Cancelation Conditions 2.a. and 2.c,, the Fraud Cr
         Misrepresentation Exclusion, the Intentional Non-Comptiance Exclusion, the Known Conditions Exclusion,
         the Regulatory Compliance Exclusion and any obrgations specifically assigned to the "first named insured".
         this Policy applies:
         1. As if each "named insured" were the only 'insured"; and
         2. Separately to each "named insured" against whom a "claim" is made.
    H. Other Insurance
         If other valid and collectible insurance is available to any °insured" covering a loss also covered by this
         Policy, other than a policy that is specifically written to apply in excess of this Policy, the insurance afforded
         by this Policy shall apply in excess of and shall not contribute with such other insurance.
    I.   Jurisdiction and Venue
         It is agreed that in the event of the failure of the Insurer to pay any amount claimed to be due hereunder, the
         Insurer and the "insured" shall submit to the exclusive jurisdiction of the State of New York and shall comply
         with all requirements necessary to give such court jurisdiction. Nothing in this clause constitutes or should
         be understood to constitute a waiver of the Insurer's right to remove an action to a United States District
         Court.




PF-31181 (10110:                                                                                             Page 10 0111
            Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 31 of 57


    J. Choice of Law
        All matters arising hereunder including questions relating to the validity, interpretation, performance, and
        enforcement of this Policy, including the rights, duties and obligations thereunder, shall be determined in
        accordance with the law and practices of the State of New York.
    K. Changes and Assignment
        Notice to or knowledge possessed by any person shall not effect waiver or change in any part of this Policy
        or estop the Insurer from asserting any right pursuant to the terms of this Policy. The terms, definitions,
        conditions, exclusions and limitations of this Policy shall not be waived or changed, and no assignment of
        any interest in this Policy shall bind the Insurer, except as provided by endorsement and attached to this
        Policy.
    L. Headings
        The descriptions in the headings and sub-headings of this Policy are inserted solely for convenience and do
        not constitute any part of the terms or conditions hereof.
    M. Consent
        Where the consent of the Insurer, or an "insured", is required pursuant to this Policy, such consent shall not
        be unreasonably withheld, delayed, conditioned, or denied.




PF-31181 (10/10)                                                                                        Page 11 of 11
                  Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 32 of 57

                          SCHEDULE OF COVERED STORAGE TANKS ENDORSEMENT

 Named Insured                                                                                                       - Endorsement Number
 TRT Development Company - Omni Hotels - Mount Washington                                                              001
 Policy Symbol ' Policy Number         Policy Period                                                                   Effective Date of Endorsement
 TSP                 G24814634 003 12/07/2017 to 12/072018                                                             12/07/2017
 Issued By (Name of insurance Company)
 ACE American Insurance Company
      insert the policy number The   Er   7_8 r   of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The "insured and the Insurer agree that the storage tanks identified in the Schedule of Covered Storage Tanks, below,
have been added to this Policy as "covered underground storage tanks" or "covered aboveground storage tanks", as
applicable.

                                                           Schedule of Covered Storage Tanks



          Insured's Facility Name                               Tank ID             Tank Size                   Tank Type
                                                                  No.                 (gal.)                                                   Retroactive Date
               and Address                                                                                     (UST or AST)

  Mount Washington Hotel,Rt 302,Carroll
           New Hampshire                                             1                25,000                          AST                           10f04,2013
                03575

  Mount Washington Hotel,Rt 302,Carroll
           New Hampshire                                             2                  275                           AST                           1004.2013
                03575

  Mount Washington Hotel,Rt 302,Carroll
           New Hampshire                                             3                  275                           AST                           10/04/2013
                03575

  Mount Washington Hotel,Rt 302,Carroll
           New Hampshire                                             4                  275                           AST                           10/04/2017
                03575

  Mount Washington Hotel,Rt 302,Carroll
           New Hampshire                                             5                  275                           AST                           10/04/2013
                03575

  Mount Washington Hotel,Rt 302,Carroll
           New Hampshire                                             6                  500                           AST                           10/04/2013
                03575

  Mount Washington Hotel,Rt 302,Carroll
           New Hampshire                                             7                  275                           AST                           10/04/2013
                03575

  Mount Washington Hotel,Rt 302,CarroV
           New Hampshire                                             8                  350                           AST                           10/04/2013
                03575

  Mount Washington Hotel,Rt 302,Carrol l                             9                  275                           AST                           10/04/2013
           New Hampshire

PF-31164 (09/10)                                                                                                                                               Page 1 of 3
                Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 33 of 57

                    03575

  Mount Washington Hotel,Rt 302,Carroll
           New Hampshire                  10    275           AST           10/04/2013
                03575

  Mount Washington Hotel,Rt 302,Carroll
           New Hampshire                  11    275           AST           10/04/2013
                03575

  Mount Washington Hotel,Rt 302,Carroll
           New Hampshire                  12    275           AST           10/04/2013
                03575

      Bretton Woods Ski Area,310 Mt
      Washington Rd,Bretton Woods
              New Hampshire               1     330           AST           10/04/2013
                  03575

      Bretton Woods Ski Area,310 Mt
      Washington Rd,Bretton Woods
              New Hampshire                     150           AST           10/04/2013
                  03575

      Bretton Woods Ski Area,310 Mt
      Washington Rd,Bretton Woods
              New Hampshire               3     250           AST           10/04/2013
                  03575

      Bretton Woods Ski Area,310 Mt
      Washington Rd,Bretton Woods
              New Hampshire               4     330           AST           10/04/2013
                  03575

      Bretton Woods Ski Area,310 Mt
      Washington Rd,Bretton Woods
              New Hampshire               5    10,000         AST           10/04/2013
                  03575

      Bretton Woods Ski Area,310 Mt
      Washington Rd_Bretton Woods
              New Hampshire               6     500           AST           10/04/2013
                  03575

      Bretton Woods Ski Area,310 Mt
      Washington Rd,Bretton Woods
              New Hampshire               7     550           AST           10/04/2013
                  03575

      Bretton Woods Ski Area,310 Mt
      Washington Rd,Bretton Woods
              New Hampshire               El    275           AST           10/04/2013
                  03575

      Bretton Woods Ski Area,310 Mt
      Washington Rd,Bretton Woods         9     275           AST           10/04/2013
              New Hampshire
PF-31164 (09110i•                                                                  Page 2 of 3
               Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 34 of 57

                   03575

      Bretton Woods Ski Area,310 Mt
      Washington Rd,Bretton Woods
              New Hampshire                    10            275    AST                10/04/2013
                  03575

      Bretton Woods Ski Area,310 Mt
      Washington Rd,Bretton Woods
              New Hampshire                                  275    AST                10/04/2013
                  03575

      Bretton Woods Ski Area,310 Mt
      Washington Rd,Bretton Woods
              New Hampshire                    12           2,500   AST                10/04/2013
                  03575

  Rosenbrook Recreation Center,210 Mt
      Washington Hotel Dr,Carroll
           New Hampshire                       1           10,000   AST                10/04/2013
               03575




All other terms and conditions of this Policy remain unchanged




                                                                          Authorized Representative




PF-31164 (09/101                                                                               Page 3 of 3
                   Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 35 of 57


                              FINANCIAL RESPONSIBILITY CONDITION ENDORSEMENT

 Named insured                                                                                                      Endorsement Number
 TRT Development Company - Omni Hotels - Mount Washington                                                           002
 Policy Symbol        Policy Number              Policy Period                                                      Effective Date of Endorsement
 TSP                  624814634 003              12/07/2017 to 12/07/2018                                           12/07/2017
 Issued By (Name ofInsurance Company)
 ACE American Insurance Company
       Insert the policy number The remainder of the information is to be completed only whel this endorsement is issued subsequent to the preparation of the policy


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
The "insured' and the Insurer hereby agree to the following changes to this Poky,
    Section IX., CONDITIONS, of this Policy is hereby amended by addition of the following:
    Financial Responsibility And Reimbursement
    If this Policy is issued to certify an "insured's" compliance with Federal or State financial responsibility
    requirements with respect to "covered aboveground storage tanks" or "covered underground storage tanks'',
    the Insurer shall comply with such financial responsibility requirements. Notwithstanding the foregoing, the
    "first named insured" agrees to reimburse the Insurer for any payment made by the Insurer on behalf of any
    "insured", which the Insurer would not have otherwise been obligated to make under the terms and conditions
    of this Policy, but for 1) the agreement contained in the first sentence of this conctlion, above; 2) the Insurers
    issuance of an amendatory endorsement to this Policy tracking specific, obligatory Federal or State statutory
    or regulatory language required for use of insurance as a storage tank financial responsibility mechanism; or
    3) the Insurer's issuance of a Certificate evidencing this Policy satisfies the requirements of any Federal or
    State storage tank financial responsibility program.




All other terms and conditions of this Policy remain unchanged




                                                                                                                              Authorized Representative




PF-31172 (09110)                                                                                                                                           Page 1 of 1
                      Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 36 of 57


           LOADING AND UNLOADING COVERAGE (Time Element Reporting) ENDORSEMENT

     Named Insured                                                                                                     Endorsement Number
     TRT Development Company - Omni Hotels - Mount Washington                                                          003
    Policy Symbol        Policy Number            ' Policy Period                                                      Effective Date of Endorsement
    TSP                  G24814634 003              12/07/2017 to 12/07/2018                                           12/07/2017
    Issued By (Name of Insurance Company)
     ACE American Insurance Company
.
          Insert the policy number The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy   '

THE COVERAGE AFFORDED PURSUANT TO THIS ENDORSEMENT IS LIMITED BY A DEFINED
REPORTING PERIOD AND, THEREFORE, COVERS ONLY CLAIMS AND REMEDIATION COSTS THAT
ARISE OUT OF LOADING AND UNLOADING RELATED POLLUTION CONDITIONS THAT ARE
REPORTED TO THE INSURER, IN WRITING, DURING THE POLICY PERIOD OR THE DEFINED
REPORTING PERIOD CONTAINED HEREIN. PLEASE READ THIS ENDORSEMENT CAREFULLY.
The "insured" and the Insurer hereby agree to the following changes to this Policy.
I.      Section V., DEFINITIONS, Subsection Q., of this Policy is hereby amended by addition of the following

        0. "Pollution condition" also means the inadvertent spilling, leaking, discharging, escaping or releasing of the
           contents of any "covered underground storage tank" or "covered aboveground storage tank" into surface soils.
           subsurface soils, surface water, sediments or groundwater dunng the loading or unloading of such "covered
           underground storage tank" or "covered aboveground storage tank".
II. Notwithstanding anything contained in the general reporting obligations identified in Section VII. of this Policy which
    might be construed otherwise, it is a condition precedent to the coverage afforded pursuant to this Endorsement for
    loading and unloading-related "storage tank incident" that the "insured" provide written notice of such "storage tank
    incident" to the Insurer within seventy-two (72) hours of the event giving rise to such "storage tank incident'




All other terms and conditions of the Policy remain unchanged.




                                                                                                                                 Authorized Representative




PF-31174 (09/10)                                                                                                                                              Page 1 of 1
                     Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 37 of 57

                  CLOSURE, REMOVAL OR REPLACEMENT AMENDATORY ENDORSEMENT
 Named Insured                                                                                                         Endorsement Number
     TRT Development Company - Omni Hote's - Mount Washington                                                          004
 Policy Symbol          Policy Number              Policy Period                                                       Effective Date of Endorsement
 TSP                    024814634 003              12/07/2017 to 12/07/2018                                        -
                                                                                                                       12/07.'2017
 Issued Sy (Name of Insurance Company)
 ACE American Insurance Company
         Insert the policy number The remainder of the information is to no comp eted only when this endorsement is issued subsequent to the preparation at the policy.




                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                           This endorsement modifies all insurance provided under the following:
                                 TankSafe Storage Tank Liability Insurance Policy

The "insured" and the Insurer hereby agree to the following changes to this Policy:
I.     Section VI., EXCLUSIONS, of this Policy is hereby amended by addition of the following:
           Out-of-Service or Replacement Tanks
                     "remediation costs" or "legal defense expense" arising out of or related to "storage tank incidents" in any
           way Involving a "covered aboveground storage tank' or "covered underground storage tank" first commencing
           after such "covered aboveground storage tank" or "covered underground storage tank" has been: 1) closed-in
           place; or 2) replaced, during the 'policy period", unless the Insurer has been provided with prior written notice of
           such action in strict conformance with Section VII., Reporting and Cooperation, of this Policy, and the Insurer's
           intent to continue to provide prospective coverage for such "covered aboveground storage tank" or "covered
           underground storage tank" has been explicitly confirmed via endorsement to this Policy,

II. Section VII., Reporting and Cooperation, of this Policy is hereby amended by addition of the following;
           Notice of Removal or Replacement
           The "first named insured" must provide written notice to the Insurer of any "insured's" intent to repair, close-in-
           p'ace, remove from service and/or replace any "covered underground storage tanks" or "covered aboveground
           storage tanks". Such notice must be provided to the Insurer at the address identified in Item 7.a. no fewer than
           five (5) business days prior to the commencement date of any intrusive repair, closure-in-place, removal from
           service andlor replacement activities pertaining to the "covered underground storage tanks" or "covered
           aboveground storage tanks", and any operational system components thereof.




All other terms and conditions of this Policy remain unchanged




                                                                                                                         Authorized Representative


PF-34075 (07/11)                                                                                                                                             Page 1 of 1
                   Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 38 of 57


                                                                        SIGNATURES
 Named insured                                                                                                       Endorsement Number
 TRT Development Company - Omni Hotels - Mount Washington                                                            005
 Policy Symbol        Policy Number              Policy Period                                                       Effective Dale of Endorsement

—
 TSP                  G24814634 003              12/07/2017 to 12/07/2018                                        -
                                                                                                                     12/07.'2017
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
       Insert the policy number_ The remainder of the nforrnat on s lo be completed only When this endorsement is Issued subsequent to the preparation of the policy



THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY NAMED ON
THE FIRST PAGE OF THE DECLARATIONS.


                              By signing and delivering the policy to you, we state that it is a valid contract.


                          INDEMNITY INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                            BANKERS STANDARD FIRE AND MARINE COMPANY (A stock company)
                               BANKERS STANDARD INSURANCE COMPANY (A stock company)
                                 ACE AMERICAN INSURANCE COMPANY (A stock company)
                          ACE PROPERTY AND CASUALTY INSURANCE COMPANY (A stock company)
                               INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                               PACIFIC EMPLOYERS INSURANCE COMPANY (A stock company)
                             ACE FIRE UNDERWRITERS INSURANCE COMPANY (A stock company)
                               WESTCHESTER FIRE INSURANCE COMPANY (A stock company)

                               436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106-3703




                                                    UV-
                          REBECCA L COLLINS. Secretary
                                                                                                                                    .iCkiri 1 LLIPICA_ Prasider.1




CC 1K1lh (03114)
               Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 39 of 57


                              TERRORISM RISK INSURANCE ACT ENDORSEMENT
 Named Insured                                                                                                      Endorsement Number
 TRT Development Company - Omni Hotels - Mount Washington                                                           006
 Policy Symbol        Policy Number               Policy Period                                                     Effective Date of Endorsement
 TSP                  G24814634 003               12/07/2017 to 12/07i'2018                                         12/07/2017
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
  Insert the policy number The remainder of the information is lo be completed only when this endorsement is issued subsequent to the preparation of the policy



               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                             Terrorism Premium (Certified Acts of Terrorism). $0


In consideration of the additional premium indicated above, which is included in the Premium as listed on the
Declarations, the "insured" and the Insurer, hereby agree to the following Policy change(s):

    A. With respect to any "hostile acts" or "terrorism" exclusions contained in this Policy, or attached to this
       Policy by endorsement, such exclusions do not apply to a "certified act of terrorism". as defined in
       Paragraph C., below.

    B. With respect to any one or more "certified acts of terrorism", the Insurer will not pay any amounts for
       which the Insurer is not responsible under the terms of the federal Terrorism Risk Insurance Act ("TRIA"),
       due to the application of any clause which results in a cap on the Insurer's liability for payments for
       terrorism losses.

    C. "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in consultation
       with the Secretary of Homeland Security and the Attorney General of the United States, to be an act of
       terrorism pursuant to TRIA. The criteria contained TRIA for a "certified act of terrorism" include the
       following:

          1. The act resulted in insured losses in excess of $5 million attributable to all types of insurance subject
             to TRIA; and

          2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
             committed by an individual or individuals as part of an effort to coerce the civilian population► of the
             United States or to influence the policy or affect the conduct of the United States Government by
             coercion.

    D. Notwithstanding any coverage that may otherwise be afforded for punitive damages under this Policy, if
       any, coverage shall not be afforded for damages arising, directly or indirectly, out of a "certified act of
       terrorism" that are awarded as punitive damages.

    E.     The coverage afforded under this endorsement shall expire at the earlier of the following dates.

          1.         The end of the "policy period", as indicated on the Declarations; or

          2.         December 31, 2020.

    F. The premium for "certified acts of terrorism" coverage is calculated based in part on the federal
       participation in payment of terrorism losses as set forth in TRIA. The federal program established by TR A
       is scheduled to terminate at the end of December 31, 2020, unless extended by the federal government.



PP-23728a (01 '15)                                                                                                                              Page 1 of 2
            Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 40 of 57


     G. If this "policy period" extends beyond December 31, 2020, please note that the TR1A premium, above, is
        premised on the parties' assumption that TRIA will later be extended through the end of the "policy
        period", thereby mandating that Insurer make available coverage for "certified acts of terrorism" for the
        entire "policy period". In the event that TRIA is not extended beyond December 31, 2020, or otherwise
        expires at some point during the "policy "period", the Insurer will refund the unearned portion of our TR1A
        premium to the insured on a pro-rata basis. In the event that new TRIA extension or replacement
        legislation is enacted requiring the Insurer to offer coverage for terrorism that is materially different than
        the coverage requirements included in the current version of TRIA that expires on December 31, 2020,
        the Insurer reserves the right to re-price and prospectively modify terrorism coverage to conform with the
        statutory requirements and risks presented by any such new legislation.




All other terms and conditions of the policy remain unchanged




                                                                                        Authorized Agent




PF-23728a (01 T'15)                                                                                        Page 2 of 2
              Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 41 of 57


                            DISCLOSURE PURSUANT TO TERRORISM RISK
                                        INSURANCE ACT
 Named Insured                                                                                                       Endorsement Number
 TRT Development Company - Omni Hotels - Mount Washington                                                            007
 Policy Symbol         Policy Number              Policy Period                                                      Effective Date of Endorsement
 TSP                   G24814634 003              12107/2017 to 12/07/2018                                           12/07/2017
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
  Insert the policy number The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy




             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



Disclosure Of Premium
In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice
disclosing the portion of your premium, if any, attributable to coverage for terrorist acts certified under the
Terrorism Risk Insurance Act. The portion of your premium attributable to such coverage is shown in this
endorsement or in the policy Declarations.

Disclosure Of Federal Participation In Payment Of Terrorism Losses
The United States Government, Department of the Treasury, will pay a share of terrorism losses insured under
the federal program. The federal share equals 85% for year 2015, 849.' beginning on January 2016; 83%
beginning on January 1 2017, 82% beginning on January 1, 2018; 81% beginning on January 1, 2019 and 80%
beginning on January 1, 2020 of that portion of the amount of such insured losses that exceeds the app 'cable
insurer retention. However, if aggregate insured losses attributable to terrorist acts certified under the Terrorism
Risk Insurance Act exceed $100 billion in a calendar year , the Treasury shall not make any payment for any
portion of the amount of such losses that exceeds $100 billion.

Cap On Insurer Participation In Payment Of Terrorism Losses
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act,
we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and
in such case insured losses up to that amount are subject to pro rata allocation in accordance with procedures
established by the Secretary of the Treasury.

Terrorism Risk Insurance Act premium: $0.




                                                                                                       Authorized Representative



                                Includes copyrighted material of Insurance Services office, Inc with Its permission
TRIM lc (0105)
           Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 42 of 57


CHLJBEE



                                   Chubb Producer Compensation
                                       Practices & Policies

Chubb believes that policyholders should have access to information about Chubb's practices and policies
related to the payment of compensation to brokers and independent agents. You can obtain that information
by accessing our website at httol/www.chubbproducercompensation.com or by calling the following toll-free
telephone number: 1-866-512-2862.




ALL-20887 (10/06)
           Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 43 of 57




CHUBB°
                                                                NOTICE TO POLICYHOLDERS
                                                                                                           TEXAS

                                            POLICY EXCLUSIONS

The Texas Department of Insurance requires that policies containing certain exclusions be specifically pointed out
to our policyholders. In compliance with this provision, this notice is to advise you that one or more of the following
exclusions may be attached to your policy by way of a specific policy endorsement. These are not all of the
exclusions contained in your policy, and you are advised to read your policy and all of the attached endorsements
carefully, and discuss any questions with your agent or a company representative. (Check all that apply).

❑   Asbestos Exclusion

❑   Employment Related Practices Exclusion

❑   Extremely Low Frequency / Electromagnetic Field (ELF/EMF) Exclusion

❑   Land Subsidence and Land Condemnation Exclusion

❑   Lead Exclusion

❑   Mold, Fungi or Bacteria Exclusion

❑   Pollution Exclusion

1:1 Silica or Silica Dust Exc,usion

❑   Tobacco Exclusion




ALL-38009 (02113)                                                                                          Page 1 of 1
               Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 44 of 57




CHUBB'                                                                      Texas Notice —
                                                               Information and Complaints


                                                                            AVISO IMPORTANTE
                    IMPORTANT NOTICE
                                                            Para obtener informed& o pare presenter una queja
To obtain information or make a complaint:
                                                            Usted puede Hamar al numero de telefono gratuito de la
You may call the Company's tall-free telephone number       Campania pare obtener informed& o para presenter
for information or to make a complaint at:                  una queja al:

                     1 (800) 352-4462                                          1 (800) 352-4462

You may also write to the Company at.                       Usted tambien puede escribir a la Campania

  Chubb                                                      Chubb
  Customer Services                                          Customer Services
  PO Box 1000                                                PO Box 1000
  Philadelphia, PA 19106-3703                                Philadelphia, PA 19106-3703

You may contact the Texas Department of Insurance to        Usted puede comunicarse con el Departmento de
obtain information on companies, coverages, rights or       Seguros de Texas para obtener informed& sobre
complaints at                                               companies, coberturas, derechos, o quejas al

                     1 (800) 252-3439                                          1 (800) 252-3439

You may write the Texas Department of Insurance:            Usted puede escribir al Departamento de Seguros de
                                                            Texas a.
P. 0. Box 149104
Austin, TX 78714-9104                                       P.O Box 149104
Fax. (512) 490-1007                                         Austin, TX 78714-9104
Web www.ldi.texas.gov                                       Fax. (512) 490-1007
E-mail: ConsumerProtection@tdi.texas.gov                    Sitio web www.idi.texas.gov
                                                            E-mail ConsumerProtection@ldi.texas.gov
PREMIUM OR CLAIM DISPUTES:
Should you have a dispute concerning your premium or        DISPUTAS POR PRIMAS DE SEGUROS                       0
about a claim, you should contact your agent or the         RECLAMACIONES:
company first. If the dispute is not resolved, you may      Si tiene una disputa relacionada con su prima de seguro
contact the Texas Department of Insurance                   o con una reclamacion, Listed debe comunicarse con el
                                                            agente o la compania primero. Si la disputa no es
ATTACH THIS NOTICE TO YOUR POLICY:                          resuelta, puede comunicarse con el Departamento de
This notice is for information onry and does not become a   Seguros de Texas
part or L'andition of the attached document.
                                                            ADJUNTE ESTE AVISO A SU POLIZA:
                                                            Este aviso es solamente para propositos informativos y
                                                            no se convierte en parte o en candid& del documento
                                                            adjunto.




ALL-4Y30f (06/15)
                    Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 45 of 57


                                                TEXAS AMENDATORY ENDORSEMENT
 Named Insured                                                                                                     Endorsement Number
 TRT Development Company - Omni Hotels - Mount Washington                                                           008
 Policy Symbol        Policy Number              Policy Period                                                     Effective Date of Endorsement
 TSP                  G24814634 003              12/07/2017 to 12/07/2018                                          12/07/2017
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
       Insert the policy number The remainder of the information is to be completed only when this endorsement s issued s bsequent to the preparation of the poll :y




                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies all insurance provided under the following:
                              TankSafeSM Storage Tank Liability Insurance Policy
The "insured" and the Insurer hereby agree to the following changes to this Policy.
I.   Section Ill., DEFENSE AND SETTLEMENT, of this Policy is hereby amended by addition of the following

         The Insurer will notify the relevant "insured" in writing of.

           1. An initial offer to compromise or settle a "claim made or a suit brought against such "insured" under
              this Policy. The notice shall be given within ten (10) days after the date on which the offer is made to
              the Insurer.

           2. Any settlement of a "claim" made or a suit brought against such "insured" under this Policy. The
              notice shall be given within thirty (30) days after the date of the settlement.

II. Section VI., EXCLUSIONS, Subsection M., War or Terrorism, of this Policy is hereby deleted in its entirety and
    replaced with the following:

     M. War or Terrorism
         "Claims", 'remediation costs" or "legal defense expenses' arising out of or related to "storage tank
         Incidents" attributable, whether directly or indirectly, to any acts hat involve, or that involve preparation
         for, "war" or "terrorism regardless of any other cause or event that contributes concurrently or in any
         sequence to the injury or damage
         However, with respect to "terrorism", this exclusion shall only apply .1 one or more of the following are
         attributable to the incident of "terrorism"-
         1. The total of insured damage to all types of property from related incidents of "terrorism" within a
            seventy-two (72) hour period exceed $25.000,000 In determining whether the $25,000,000 threshold
            is exceeded, the Insurer wid include all insured damage sustained by property of all persons and
            entities affected by the related incidents of "terrorism" and business interruption losses sustained by
            owners or occupants of the damaged property For the purpose of this provision, insured damage
            means damage that s covered by any insurance plus damage that would be covered by any
            insurance but for the application of any terrorism exclusions;
         2. Fifty or more persons sustain death or serious physical injury from related incidents of "terrorism"
            within a seventy-two 1:72) hour per od For the purposes of this provision, serious physical injury
            means
                 a. Physical injury that involves a substantial risk of death;
                 b. Protracted and obvious physical disfigurement_ or
                 c. Protracted loss of or impairment of the function of a bodily member or organ;
         3. The incident of "terrorism" involves the use_ re ease or escape of nuclear materials, or directly or
            indirectly results in nuclear reaction or radiation or 'adioactive contamination;

PF-31847 (06/11)                                                                                                                                           Page 1 of 3
               Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 46 of 57



        4. The incident of "terrorism" is carried out by means of the dispersal or application of pathogenic or
           poisonous biological or chemical materials, or
        5. Pathogenic or poisonous biological or chemical materials are r&eased, and it appears that the
           incident of "terrorism" was effectuated in whole or in part to release such materials.
        Paragraphs 1. and 2., immediately preceding, describe the thresho ds used to measure the magnitude of
        an incident of "terrorism" and the circumstances in which the threshold will apply for the purpose of
        determining whether this terrorism exclusion will apply to that incident. When the terrorism exclusion
        applies to an incident of "terrorism", there is no coverage under this Policy
        In the event of any incident of "terrorism" that is not subject to the terrorism exclusion, coverage does not
        apply to any "claims", "remediation costs" and "legal defense expenses' that are otherwise excluded
        under this Policy.
        Multiple incidents of "terrorism" which occur within a seventy-two (72) hour period and appear to be
        carried out in concert or to have a reiated purpose or common leadership shall be considered to be one
        incident.

Ill. Section IX., GENERAL CONDITIONS, Subsection A., Cancellation, of this Policy is hereby deleted in its entirety and
     replaced with the following:

    A. Cancellation and Nonrenewal
     1. This Policy may be cancelled only by the "first named insured", or through the "first named insured's'
        agent, by mailing to the Insurer at the address listed in Item 7.b. of the Declarations, written notice
        stating when such cancellation shall be effective. In the event of cancellation by the "first named
        insured", the minimum earned Premium percentage indicated on the Declarations shall apply as of the
        date coverage is bound.
      2. Th's Policy may be cancelled by the Insurer for the following reasons.
            a. Non-payment of Premium;
            b. This Policy was issued because of fraud or material misrepresentation;
            c. An increase in hazard within the control of an "insured" that would produce a rate increase:
            d. The Insurer's loss of reinsurance for all or a part of the risk covered by the Poity; or
            e. The Insurer is placed in supervision, conservatorship, or receivership and the cancellation s
               approved or directed by the supervisor, conservator, or receiver.
            by mailing to the "first named insured", and, to the extent that address information for any other
            "named insureds" was provided to the Insurer at the time of underwriting this Policy, such other
            "named insureds", at the "first named insured's" or such "named insured's" ast known address,
            written notice stating when, not less than ten (10) days thereafter, such cancellation shall be effective.
            The mailing of notice shall be sufficient proof of notice. The effective date and hour of cancellation
            stated in the notice shall be the end of the "policy period".
        3. If the Insurer decides not to renew this Policy, the Insurer will mail written notice of nonrenewai
           stating the reasons for nonrenewal, to the "first named insured" at least sixty (60) days prior to the
           expiration of this Policy. If notice is mailed later than sixty (60) days before the end of the "policy
           period", coverage shall remain in effect until sixty-one (61) days after the date on which the notice is
           mailed.
            Any notice of nonrenewal will be mailed to the address listed in Item 7.b. of the Declarations If notice
            is mailed, proof of mailing will be sufficient proof of notice.
            Earned premium for any period of coverage that extends beyond the end of the "policy period' due to
            untimely non-renewal shall be computed pro rata based on the expiring premium




PF-31847 (06111)                                                                                                   Page 2 of 3
               Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 47 of 57


            The Insurer shall not cancel or refuse to renew this Policy based solely on the fact that any *insured" is an
            elected official.

IV. Section IX., GENERAL CONDITIONS, Subsection I., Jurisdiction and Venue, and Subsection J., Choice of Law, of
    this Policy re hereby deleted in their entirety.




All other terms and conditions of this Policy remain unchanged.




                                                                                  Authorized Representative




PF-31847 (06/11)                                                                                              Page 3 of 3
                   Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 48 of 57


                                    TRADE OR ECONOMIC SANCTIONS ENDORSEMENT
 Named Insured                                                                                                      Endorsement Number
 TRT Development Company - Omni Hotels - Mount Washington                                                           009
 Policy Symbol        Policy Number              Policy Period                                                      Effective Date of Endorsement
 TSP                  G24814634 003              12107/2017 to 12/07/2018                                           12/07/2017
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
       Insert the policy number The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the polity




                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations prohibit us
from providing insurance, including, but not limited to, the payment of claims. Ad other terms and conditions of
policy remain unchanged_




                                                                                                                Authorized Agent

ALL-21101 (11/06) Rd. in U.S.A.                                                                                                               Page 1 of 1
               Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 49 of 57


                                                                                                           IL P 001 01 04

       U. S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
                   ASSETS CONTROL ("OFAC")
              ADVISORY NOTICE TO POLICYHOLDERS
No coverage is prov.ded by this Policyho der Notice nor can it be construed to replace any provis'ions of your policy. You
should read your policy and review your Declarations page for complete information on the coverages you are provided
This Notice provides informat.on concerning possible impact on your insurance coverage due to directives issued by
OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency" OFAC has identified and listed numerous
      • Foreign agents;
      • Front organizations;
      • Terrorists;
      • Terrorist organizations; and
      • Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons" This list can be located on the United Slates Treasury's web
site — http/Iwww treas gov/ofac.
In accordance with OFAC regulations, bf it is determined that you or any other insured, or any person or entity claiming the
benefits of this nsurance has violated U.S. sanctions law or is a Speciali'y Designated National and Blocked Person, as
identified by OFAC, this insurance will be considered a blocked or frozen contract and all provisions of this insurance are
immediately subject to OFAC. When an insurance policy is considered to be such a blocked or frozen contract, no
payments nor premium refunds may be made without authorizaLon from OFAC. Other limitations on the premiums and
payments also apply




IL P 001 01 04                                 © ISO Properties, Inc , 2004                                    Page 1 of 1
Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 50 of 57



                                                   EXHIBIT 2
        Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 51 of 57


                                         II                                     0: (2.0 479.6435
                                                                                F: (866) 635.5698
                                                                                E: ilrhin.hot:gi•chlthi) c:otti

          Brian hang
          Senior Claim Examiner

          October 17, 2018
          VIA CERTIFIED MAIL
          TRT Development Company — Omni Hotels — Mount Washington
          4001 Maple Avenue
CHUBB     Dallas, Texas 75219
          Attn: 14Iary-Margaret Burnham (nini.bursthani0omnih)tels.com)
          Re:   Insured:          TRT Development Company
                Location:         Route 302, Carrot, New Hampshire
                Date of Loss:     May 29, 2018
                Policy No.:       TSP 624814634 003 (12/07/2017 — 12/07/2018)
                Chubb Claim:      KY18K2331417
          Dear Ms. Burnham:

          Chubb North American Claims, on behalf of ACE American Insurance Company ("Chubb"
          or the "Insurer"), previously acknowledged receipt of TRT Development Company ("TRT"
          or the "Insured") tender regarding above-referenced matter. Regrettably, the purpose of
          this letter is to advise that the Policy does not afford coverage for the above-referenced
          matter for reasons set forth herein.

          We understand that you may have questions after reading this letter regarding our position
          and its practical impact. Please feel free to contact me regarding any questions about our
          coverage position.

          The Claim

          Based on the information provided, the Insured reported that on or about May 29, 2018,
          they discovered a #6 heating oil fuel leak from the 25,000 gallon aboveground storage tank
          ("AST") and boiler system located at Route 302 in Carrot, New IIampshire ("Site"). It was
          noted that shortly after the discovery, the Insured contacted Horizons Engineering to assist
          with the initial spill response and investigation activities. It is further understood that on
          the same day, the Insured also reported the fuel release to the Town of Carrot Fire
          Department, the National Response Center, and the New Hampshire Department of
          Environmental Services ("NIIDES"). Notice of this matter was provided to Chubb on June
          20, 2018.

          The Policy

          The Insurer's Chubb TANKSAFEC) Storage Tanks Liability Insurance Policy TSP
          G24814634 003 (the "Policy"), issued to the insured, provides coverage on a discovered
          and reported basis with a Policy Period from December 7, 2017 to December 7, 2018. The
          Policy has a limit of liability of 81,000,00o per storage tank incident (claims and
          remediation costs), a $1,000,000 aggregate limit of liability (claims and remediation
          costs), an aggregate limit of Si,000,000 (legal defense expenses) and a total policy
          aggregate limit of $2,000,000 for all storage tank incidents. The Policy is subject to a
          $5,000 deductible per storage tank incident.
          Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 52 of 57


            The Schedule of Covered Storage Tanks in Endorsement oat lists twelve (12) aboveground
            storage tanks ("ASTs"), at the above referenced location, each with a Retroactive Date of
            October 4, 2013.

            Although Chubb is relying on the entire contents of the Policy in informing you regarding
            coverage, Chubb specifically directs your attention to the following definitions, conditions,
            and exclusions contained in the Policy.

            Coverage Analysis

            A. Third-Party Claims and First Party Remediation Costs (Coverage A.) Insuring
CF-IUBB     Agreement LA., provides coverage for "claims" and "remediation costs", in excess of the
            deductible amount identified in Item 5. of the Declarations to this Policy, arising out of a
            "storage tank incident", provided that the "claim" is first made, or the "insured" first
            discovers the "storage tank incident", during the "policy period". Any such "claim" must be
            reported to the Insurer, in writing, during the "policy period" or any applicable "extended
            reporting period". Any such discovery of a "storage tank incident" must be reported to the
            Insurer, in writing, during the "policy period". The coverage afforded pursuant to this
            Coverage A. only applies to "storage tank incidents" that first commence on or after the
            Retroactive Date, if any, identified in Item 3. of the Declarations and before the end of the
            "policy period". If no Retroactive Date is identified in the Declarations, or any endorsement
            attached to this Policy, the "storage tank incident" must first commence during the "policy
            period". Chubb reserves all rights based on Coverage A.

            Potential Coverage Issues

            VII. REPORTING AND COOPERATION

            A. The "insured" must see to it that the Insurer receives written notice of any "claim" or
            "storage tank incident", as soon as possible, but in no event more than seven (7) days after
            a "responsible insured" first became aware of, or should have become aware of, such
            "claim" or "storage tank incident". Such notice shall be provided to the Insurer at the
            address identified in Item 7.a. of the Declarations to this Policy and should include
            reasonably detailed information as to:

            1. The identity of the "insured", including contact information for an appropriate person
            to contact regarding the handling of the "claim" or "storage tank incident";

            2. The identity of "covered aboveground storage tank" or "covered underground storage
            tank";

            3. The nature of the "claim" or "storage tank incident"; and

            4. Any steps undertaken by the "insured" to respond to the "claim" or "storage tank
            incident".

            Analysis of Policy Provisions Relevant to this Matter

            As outlined above, the Policy makes clear the Insured is required to provide notice to the
            Insurer in the event of a "storage tank incident" as soon as reasonably possible, but in any
            event, not more than seven (7) days after a "responsible insured" first became aware of, or
            should have become aware of, a "storage tank incident".

            In this instance, the Insured reported that on or about May 29, 2018, they discovered a #6
              Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 53 of 57


                 heating oil fuel leak from the 25,000 gallon AST and boiler system located at the above
                 referenced Site. It is our understanding that the Insured retained Horizons Engineering to
                 assist with the initial spill response activities and that they also reported the release to the
                 Town of Carrol Fire Department, the National Response Center, and the NHDES on same
                 day. Notice of this matter was provided to Chubb on June 20, 2018.In light of the fact that
                 the Policy's notice requirement has not been met, which is a condition precedent to
                 coverage, the Insurer must regretfully deny coverage for this matter on this basis.

        While the foregoing is determinative of Chubb's coverage position, we take this time to set
        forth certain coverage issues raised by this incident that may apply to preclude or otherwise
        limit coverage for this matter. Several exclusions appear relevant as this insurance does not
CI—IUBB apply to Contractual Liability-(Exclusion A.), Fines and Penalties (Exclusion C.) First-
        Party Property Damage (Exclusion D.), the Insured's Internal Expenses (Exclusion G.),
        Regulatory Compliance (Exclusion K.) and Storage Tank Contents (Exclusion L.). Chubb
        reserves the right to deny coverage on the aforementioned exclusions.

                 Exclusions which Limit or Preclude Coverage.

                 In light of the foregoing, Chubb respectfully disclaims coverage under the Policy and for
                 reasons discussed above, Chubb has determined that it has no obligation to defend,
                 indemnify or reimburse you or any other party in connection with this matter. Chubb's
                 coverage position discussed herein is based upon the facts in this matter, as we now know
                 them. This being said, Chubb welcomes any additional information from the insured with
                 respect to this matter. In this connection, I ask that you please direct all responses to this
                 letter to my attention.

                 The foregoing communication is without prejudice to Chubb's rights pursuant to the terms,
                 conditions, provisions and exclusions of the Policy. Chubb reserves the right to assert any
                 other coverage or policy defense that may now be applicable or is later determined to be
                 applicable upon further information provided. No act of any agent, servant, or employee of
                 Chubb, including its attorneys, shall constitute a waiver or estoppel with respect to these
                 rights.

                 Should you wish to take this matter up with the New York State Department of Financial
                 Services, you may file with the Department either on its website at:
                 HsTTP://WWW.DFS.NY.GOV/CONSUMERIFILEACOMPLAINT.HTM or you may write to
                 or visit the Consumer Assistance Unit, Financial Frauds and Consumer Protection
                 Division, New York State Department of Financial Services, at: 25 Beaver Street, New York,
                 NY 10004; One Commerce Plaza, Albany, NY12257; 163B Mineola Boulevard, Mineola, NY
                 11501; or Walter J. Mahoney Office Building, 65 Court Street, Buffalo, NY14202.

                 We hope this letter is helpful in explaining our coverage position in this matter. In closing,
                 allow me to reiterate that we value you as a customer and encourage you to contact us
                 should you have any questions regarding coverage or this letter in general at (201) 479-
                 6435.

                 Very truly yours,


                 BRIAN HONG
      Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 54 of 57


           Ce:   John L. Wortharn & Son, LP.
                 2727 Allen Parkway
                 Houston, Texas 77019




CI—IUBB"
        Case 1:19-cv-00851-PB
                     MerrimackDocument
                                County1-1 Filed 08/16/19
                                       Sheriffs  Office Page 55 of 57
                           SHERIFF SCOTT E. HILLIARD
                             333 Daniel Webster Hwy
                              Boscawen, NH 03303
                              Phone: 603-796-6600




ACE AMERICAN INSURANCE COMPANY
21 SOUTH FRUIT ST
CONCORD, NH 03301




                              AFFIDAVIT OF SERVICE




        MERRIMACK, SS.                                 7/E/19



    I, DEPUTY GLENN E LARAMIE JR, this day at ii..1̀4o a. /p.m., summoned
the within named defendant, ACE AMERICAN INSURANCE COM    Y, by leaving at
the office of John Elias, Insurance Commissioner for the State of New
Hampshire, its true and lawful attorney for the service of process under,
and by virtue of, Chapter 405:10 NH RSA as amended, two true and attested
copies of this Summons and Complaint and 1 paid said Commissioner for the
State twenty-five ($25.00) dollars as their fee for accepting service.


FEES

    Service                          $25.00
    Postage                            1.00
    Travel                            15.00
    Pd NH Ins. Commissioner           25.00

TOTAL                                 $66.00




                                                GLENN E      IE JR
                                      Merrimack County    riff's Office
 NH INSURANa813
               ,84:7
                       PARTMFf9T-
 21 South Proit .Street, .51 ife 14
.Conner NH 03301
                                                                     II IIINllb dii
                                      Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 56 of 57



                                                                   7016 1370 0001 3383 2021




                                                                                      Certified Return Receipt   U.S. POSTAGE>> PITN[
                                                                                                                 (14

                                                                                   INCOMING LEGAL                      sozemisseerAffilf=1:1:10




                                                                                            2 3 2019             ZIP 03301
                                                                                                                 02  114   $         00€
                                                                                                                 0001403591 JUL 1




                                                                         Saverio M. Rocca, Esq.
                                                                        ,Ace American Insurance
                                                                         Company
                                                                         436 Walnut Street
                                                                         Philadelphia, PA 19106
Case 1:19-cv-00851-PB Document 1-1 Filed 08/16/19 Page 57 of 57




            SENDER: COMPLETE THIS SECTION                          COMPLETE THIS SECTION ON DELIVERY

            ■ Complete items 1, 2, and 3. Also complete            A. Signature
              Item 4 if Restricted Delivery is desired.                                                        0 Agent
                                                                   X
            ■ Print your name and address on the reverse                                                       0 Addressee
              so that we can return the card to you.               B. Received by ( Printed Name)        C. Date of Delivery
            • Attach this card to the back of the mailpiece,
              or on the front if space permits.
                                                                   D. Is delivery address different from item 1? 0 Yes
            1. Article Addressed tg7                                  If YES, enter delivery address below:      0 No

           Saverio M. Rocca, Esq.
           Ace American Insurance
           Company
           436 Walnut Street                                               ice Type
           Philadelphia, PA 19106                                        Certified Mall   0 Express Mali
                                                                       0 Registered       0 Return Receipt for Merchandise
                                                                       0 Insured Mail
                                                                   4. Restricted Delivery? (Extra Fee)         ❑ Yes
            2. Article Number
               (Transfer from service label)   7016 1370 0001 3383 2021
            PS Form 3811, February 2004              Domestic Return Receipt                                 10259502-W1540:
